Exhibit 10.3

 

AIRPORT USE AND LEASE AGREEMENT

BETWEEN

WAYNE COUNTY AIRPORT AUTHORITY

AND

NORTHWEST AIRLINES, INC.

 


DATED AS OF       , 2005

 

 

[McNamara Terminal Agreement]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page(s)

 

 

 

ARTICLE I

Premises

2

 

 

 

A.

Use of Airport

2

B.

Lease of Space

7

 

1.             Preferential Use Premises

7

 

2.             Shared Use Premises

14

C.

Public Space

14

D.

Parking Space

14

E.

Right of Ingress and Egress

15

F.

Fuel

15

 

 

 

ARTICLE II

Term

16

 

 

 

ARTICLE III

Rentals, Fees and Charges

16

 

 

 

A.

Cost Centers

17

B.

Allocation Methodology

17

C.

Terminal Rentals

17

 

1.             South Terminal Rentals

17

 

2.             North Terminal Rentals

19

D.

Terminal Use Charges for Shared Use Premises

20

E.

Activity Fees

22

F.

International Facilities Use Fees – FIS Facilities

24

G.

Continuing Rental Obligation

24

H.

Payment of Terminal Charges and Activity Fees

26

 

1.             Information on Signatory Airlines’ Operations

26

 

2.             Projection of Rentals and Activity Fees

28

 

3.             Payment of Terminal Charges and Activity Fees

29

 

4.             Adjustment of Terminal Charges and Activity Fees

30

 

5.             Preliminary Annual Settlement and Final Audit

30

I.

Supplemental Capital Cost Payments

33

 

 

 

ARTICLE IV

Lessor Covenants; Capital Expenditures

34

 

 

 

ARTICLE V

Construction, Maintenance and Repair by Lessee

37

 

 

 

ARTICLE VI

Right of Entry by Lessor

39

 

 

 

ARTICLE VII

Maintenance, Operation and Repair by Lessor

40

 

 

 

ARTICLE VIII

Utility Services

44

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX

Space for United States Weather Bureau, Postal Service,

 

 

Federal Aviation Administration, and Express Agencies

44

 

 

 

ARTICLE X

Airline Clubs

44

 

 

 

ARTICLE XI

Rules and Regulations

45

 

 

 

ARTICLE XII

Control of Rates, Fares or Charges

45

 

 

 

ARTICLE XIII

Damage or Destruction of Premises

46

 

 

 

ARTICLE XIV

Cancellation by Lessor

47

 

 

 

ARTICLE XV

Cancellation by Lessee

49

 

 

 

ARTICLE XVI

Suspension and Abatement

51

 

 

 

ARTICLE XVII

Arbitration

51

 

 

 

ARTICLE XVIII

Indemnity

53

 

 

 

ARTICLE XIX

Insurance

53

 

 

 

 

1.             Commercial General Liability Insurance

54

 

2.             Aviation Public Liability Insurance

54

 

3.             Workers Compensation Insurance

55

 

4.             All Risk Physical Damage Insurance

55

 

 

 

ARTICLE XX

Quiet Enjoyment

56

 

 

 

ARTICLE XXI

Title to Equipment, Improvements and Facilities

 

 

Erected by Lessee

56

 

 

 

ARTICLE XXII

Surrender of Possession

57

 

 

 

ARTICLE XXIII

Mineral Rights

57

 

 

 

ARTICLE XXIV

Condemnation

58

 

 

 

ARTICLE XXV

Assignment and Subletting

58

 

 

 

ARTICLE XXVI

Subsidiary Companies

59

 

 

 

ARTICLE XXVII

Notices

59

 

 

 

ARTICLE XXVIII

Definitions

59

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XXIX

Paragraph Headings

71

 

 

 

ARTICLE XXX

Invalid Provision

72

 

 

 

ARTICLE XXXI

Successors and Assigns Bound by Covenants

72

 

 

 

ARTICLE XXXII

Right to Lease to United States Government

72

 

 

 

ARTICLE XXXIII

Covenants Against Discrimination

73

 

 

 

A.

Covenant Pursuant to Requirements of the

 

 

Department of Transportation

73

B.

Employment

73

C.

Affirmative Action Program

74

D.

Disadvantaged Business Enterprise

74

 

1.             Policy

74

 

2.             DBE Obligation

75

 

 

 

ARTICLE XXXIV

Conformity of Agreement

75

 

iii

--------------------------------------------------------------------------------


 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Airport

 

 

 

Exhibit B

—

[Intentionally omitted]

 

 

 

Exhibit C

—

Lessee’s Preferential South Terminal Space and Shared Use South Terminal Space

 

 

 

Exhibit D

—

Priorities for Use of International Gates

 

 

 

Exhibit E

—

Allocation of O&M Expenses and Bond Debt Service

 

 

 

Exhibit F

—

Airport Parcels to be Sold

 

 

 

Exhibit G

—

[Intentionally omitted]

 

 

 

Exhibit H

—

Required Use of PFCs

 

 

 

Exhibit I

—

Facilities Use Fees

 

 

 

Exhibit J

—

Terminal Cost Centers

 

iv

--------------------------------------------------------------------------------


 

AIRPORT USE AND LEASE AGREEMENT

 

This AIRPORT USE AND LEASE AGREEMENT (this “Agreement”) made and entered into
this        day of          , 2005, by and between the WAYNE COUNTY AIRPORT
AUTHORITY, a Michigan public body corporate, with principal offices located at
the Detroit Metropolitan Wayne County Airport, hereinafter referred to as
“Lessor”, and NORTHWEST AIRLINES, INC., a Minnesota corporation, with principal
offices located at 2700 Lone Oak Parkway, Eagan, Minnesota 55121, hereinafter
referred to as “Lessee”.  Unless defined elsewhere in this Agreement,
capitalized terms shall have the meanings set forth in Article XXVIII hereof.

 

Witnesseth:

 

WHEREAS, pursuant to the provisions of the Aeronautics Code of the State of
Michigan, Lessor, as successor in interest to the Charter County of Wayne,
Michigan (the “County”), operates and maintains the Detroit Metropolitan Wayne
County Airport (the “Airport”), said airport being more fully described in
Exhibit A attached hereto and hereby made a part hereof, with the power to lease
premises and facilities and to grant rights with respect thereto; and

 

WHEREAS, Lessee is engaged in the Air Transportation business; and

 

WHEREAS, Lessor, as successor in interest to the County, and Lessee are parties
to an Airport Use and Lease Agreement dated as of June 21, 2002 (the “2002
Airport Agreement”), pursuant to which the County leased to Lessee certain
premises, facilities, rights, licenses, services and privileges with and on the
Airport; and

 

WHEREAS, Lessor and Lessee desire to amend certain provisions of the 2002
Airport Agreement by entering into this Agreement, which, upon approval by
Lessor’s

 

--------------------------------------------------------------------------------


 

Board and execution by Lessor’s Chief Executive Officer and a duly authorized
officer of Lessee, shall supersede in all respects and replace the 2002 Airport
Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements herein contained, and other valuable considerations, as
of the effectiveness of this Agreement Lessor does hereby grant, demise and let
unto Lessee and Lessee does hereby hire and take from Lessor, certain premises
and facilities, rights, licenses, services and privileges hereinafter described
in connection with and upon the Airport.

 


ARTICLE I




PREMISES


 

A.            USE OF AIRPORT: In common with others so authorized, Lessee shall
have the use of the common areas of the Airport and its appurtenances, together
with all facilities, equipment, improvements and services which have been, or
may hereafter be, provided at or in connection with the Airport from time to
time, including, without limiting the generality hereof and subject to the
rules and regulations of Lessor promulgated in accordance with Article XI
hereof, the landing field and any extensions thereof or additions thereto,
passenger and cargo ramp areas and facilities, aircraft parking areas and
facilities, roadways, runways, aprons, taxiways, sewage and water facilities,
floodlights, landing lights, beacons, control tower, signals, radio aids, and
all other conveniences for flying, landings and take-offs of aircraft of Lessee,
which use, without limiting the generality hereof, shall include:

 

1.             The right to operate thereat and therefrom a transportation
system by aircraft for the carriage of persons, property, cargo and mail;

 

2

--------------------------------------------------------------------------------


 

2.             The right to repair, maintain, condition, service, test, park or
store aircraft or other equipment of Lessee, or of any other scheduled air
transportation company, or aircraft of the U.S. Armed Forces or the FAA within
such areas as are designated by Lessor; provided, that such right shall not be
construed as authorizing the conduct of a separate business by Lessee, but shall
permit Lessee to perform such functions as an incident to its conduct of Air
Transportation;

 

3.             The right to train, subject to rules and regulations as
promulgated under Article XI hereof, on the Airport, personnel in the employ of
or to be employed by Lessee or any scheduled air transportation company, or of
the U.S. Armed Forces, or of the FAA, provided, that such right shall not be
construed as authorizing the conduct of a separate business by Lessee, but shall
permit Lessee to perform such functions as an incident to its conduct of Air
Transportation;

 

4.             The right to sell, dispose of or exchange Lessee’s aircraft,
engines, accessories, supplies or other personal property; provided, that such
right shall not be construed as authorizing the conduct of a separate business
by Lessee, but shall permit such sales as an incident to its conduct of Air
Transportation or accommodation to others engaged therein;

 

5.             The right, subject to the terms and conditions hereof, to
purchase or otherwise obtain personal property of any nature (including
aircraft, engines, accessories, gasoline, oil, greases, lubricants, other fuel
or propellant, food,

 

3

--------------------------------------------------------------------------------


 

beverages, other equipment and supplies and any articles or goods) reasonably
necessary or convenient for its operations, from any supplier of its choice;

 

6.             The right to service, by Lessee or others selected by Lessee,
Lessee’s aircraft or other equipment by truck or otherwise, with gasoline, oil,
greases, lubricants, or any other fuel or propellant or other supplies, required
by Lessee; such right to include, without limiting the generality thereof, the
right to install and maintain on the Airport, separately or in common with
others, appropriate pipes (including a pipeline or lines between Lessee’s
sources of supply and its storage facilities for gasoline, oil, greases,
lubricants or other fuel or propellant and from such storage facilities to the
point or points of servicing), pumps, motors, filters and other appurtenances
incidental to the use thereof, either through construction and maintenance by
Lessee or by a nominee of Lessee in accordance with plans and specifications
therefor approved by Lessor; provided, however, that Lessor shall not be
responsible for the cost of excavation, construction, installation and
maintenance of any such storage facilities, pipes or pipelines, pumps, motors,
filters or other appurtenances;

 

7.             The right to land, take-off, fly, taxi, tow, park, load, and
unload Lessee’s aircraft and other equipment used in the operation of schedule,
shuttle, courtesy, test, training, inspection, emergency, special, charter,
sightseeing and other flights;

 

8.             The right to transfer, load and unload persons, cargo, property
and mail to, from and at the Airport by such loading and unloading devices,
motor cars, buses, trucks or other means of conveyance as Lessee may choose or
require in

 

4

--------------------------------------------------------------------------------


 

the operation of its Air Transportation system; with the non-exclusive right to
designate and enter into arrangements with any carrier or carriers of its choice
to transport to and from the Airport, passengers and their baggage, cargo,
property and mail carried or to be carried by air by Lessee provided that with
respect to passengers, Lessee shall not enter into arrangements with a carrier
for transportation to or from the Airport except for such period or periods
during which there is no satisfactory ground transportation service provided by
bus or limousine operator selected by the Lessor;

 

9.             The right to install, maintain and operate, without cost to
Lessor, by Lessee alone, or in conjunction with any other air transportation
companies who are lessees at the Airport, or through a nominee, communication
systems between suitable locations in the aircraft loading areas and suitable
locations in or about Lessee’s hangar, and between any or all of said locations
and Lessee’s offices;

 

10.           The right to install, maintain and operate, without cost to
Lessor, by Lessee alone, or in conjunction with any other air transportation
companies that are lessees at the Airport, or through a nominee, suitable
Lessee-owned aircraft air-conditioning equipment, including, but not limited to,
trucks, or a suitable airplane air-conditioning system in the loading area.

 

11.           The right to provide in any hangar or other non-public space
leased by Lessee without cost to Lessor, by Lessee alone, a subsidiary of Lessee
or by contract with a supplier or caterer, foods and beverages for consumption
by employees and occasional invitees of Lessee on such premises for business

 

5

--------------------------------------------------------------------------------


 

purposes.  Without limiting the generality of the foregoing, said right shall
include the right to install, maintain, and operate, or cause to be installed,
maintained and operated without cost to Lessor, in any hangar on premises leased
to Lessee at the Airport, vending machines, a cafeteria, restaurant or other
plant for the purpose of preparing, cooking, and dispensing of foods and
beverages for consumption as aforesaid;

 

12.           The right to provide, without cost to Lessor, by Lessee alone, a
subsidiary of Lessee, or by contract with a supplier or caterer of its choice,
food and beverages for consumption on aircraft of Lessee; provided, however,
that if Lessee shall purchase such foods and beverages by contract with a
supplier or caterer other than an Airport food concessionaire, Lessee shall
require such supplier or caterer, other than its wholly-owned subsidiary, to pay
to Lessor the same percentage commission as would be paid to Lessor by an
Airport food concessionaire;

 

13.           The right to install and operate, at Lessee’s expense, a
reasonable number and type of company identification signs, subject to the right
of Lessor to approve the same as to type and location;

 

14.           The right to install, maintain and operate, at Lessee’s expense,
by Lessee alone, or in conjunction with any other air transportation companies
who are lessees at the Airport, or through a nominee, such radio communications,
meteorological and aerial navigation equipment and facilities in or on premises
preferentially leased to Lessee, and, subject to the approval of Lessor’s Chief
Executive Officer with respect to location of installation, elsewhere on the
Airport

 

6

--------------------------------------------------------------------------------


 

as may be necessary or convenient in the opinion of Lessee for its operations;
provided, however, that such approval shall not be withheld unless such
installation, maintenance and operation at the location selected by Lessee shall
interfere with the reasonable use of the Airport by other authorized persons;

 

15.           The right to conduct operations or activities other than those
enumerated in Subparagraphs (1) to (14), inclusive, of this paragraph,
reasonably related to the landing, taking off, flying, moving, loading,
unloading, or servicing of aircraft which are reasonably necessary or convenient
to the conduct by it of Air Transportation; provided, however, that all such
other operations and activities shall be subject to the approval of Lessor.

 


B.            LEASE OF SPACE:


 

1.             PREFERENTIAL USE PREMISES.

 

(A)           LESSOR HEREBY GRANTS TO LESSEE, ITS EMPLOYEES, AGENTS, GUESTS,
PATRONS AND INVITEES, THE PREFERENTIAL USE OF SPACE, IMPROVEMENTS AND FACILITIES
IN THE SOUTH TERMINAL CONSISTING OF THE PREFERENTIAL SOUTH TERMINAL SPACE
IDENTIFIED ON EXHIBIT C ATTACHED HERETO (HEREINAFTER REFERRED TO AS “LESSEE’S
PREFERENTIAL SOUTH TERMINAL SPACE”).  LESSEE SHALL HAVE THE RIGHT TO PERMIT ITS
CODE SHARE PARTNERS AND COMMUTER CARRIERS TO HAVE ACCESS TO LESSEE’S
PREFERENTIAL SOUTH TERMINAL SPACE.  EXHIBIT C SHALL BE AMENDED, EFFECTIVE AS OF
THE DATE OF BENEFICIAL OCCUPANCY OF ALL OF LESSEE’S PREFERENTIAL SOUTH TERMINAL
SPACE RESULTING FROM THE MCNAMARA TERMINAL PHASE II PROJECT, TO INCLUDE ALL OF
SUCH SPACE NOT THEN REFLECTED ON EXHIBIT C, WHICH AMENDMENT MAY BE ENTERED INTO
BY

 

7

--------------------------------------------------------------------------------


 

THE CHIEF EXECUTIVE OFFICER OF LESSOR WITHOUT FURTHER APPROVALS OF LESSOR’S
BOARD.

 

(B)           LESSEE’S PREFERENTIAL SOUTH TERMINAL SPACE SHALL BE AVAILABLE TO
LESSEE IN ACCORDANCE WITH THE FOLLOWING PREFERENTIAL USE PROVISIONS:

 

(I)            LESSEE SHALL HAVE PRIORITY IN USING SUCH SPACE, SUBJECT TO THE
PROVISIONS OF SUBSECTION (III) BELOW.  IN ADDITION, LESSOR HEREBY GRANTS TO
LESSEE, AND LESSEE HEREBY ACCEPTS FROM LESSOR, FOR SO LONG AS LESSEE LEASES SUCH
SPACE, THE PREFERENTIAL RIGHT TO USE THE AIRCRAFT PARKING POSITIONS ADJACENT TO
SUCH SPACE, AS SHOWN ON EXHIBIT C, FOR THE PARKING OF AIRCRAFT AND SUPPORT
VEHICLES AND THE LOADING AND UNLOADING OF PASSENGERS AND CARGO.

 

(II)           LESSOR INTENDS TO MAINTAIN A POLICY OF PROVIDING OPEN ACCESS TO
THE AIRPORT AND ACHIEVING A BALANCED UTILIZATION OF AIRPORT FACILITIES.  TO
ACHIEVE THAT GOAL, LESSOR RESERVES THE RIGHT TO REQUIRE SHARED USE OF
PREFERENTIAL USE PREMISES AS DESCRIBED IN SUBSECTION (III) BELOW.

 

(III)          (A)          IF AN AIRLINE, INCLUDING ANY AIRLINE SEEKING TO
EXPAND ITS SERVICE OR AN AIRLINE SEEKING ENTRY INTO THE AIRPORT, IS IN NEED OF
SPACE OR FACILITIES AT THE AIRPORT, WHICH NEED CANNOT BE MET BY USE OF THEN
UNLEASED PREMISES, IF ANY, IN THE SOUTH TERMINAL OR THE NORTH TERMINAL, LESSOR
SHALL DIRECT SUCH AIRLINE TO REQUEST THE USE OF LEASED SPACE OR FACILITIES OF
ALL SIGNATORY AIRLINES ON A VOLUNTARY BASIS.  LESSEE AND THE OTHER SIGNATORY
AIRLINES SHALL MAKE

 

8

--------------------------------------------------------------------------------


 

REASONABLE EFFORTS TO ACCOMMODATE SUCH REQUESTS IN A TIMELY MANNER FROM ANY
PREFERENTIAL USE PREMISES LEASED TO THEM.

 

(B)           IN THE EVENT (I) LESSOR RECEIVES A WRITTEN REQUEST FROM AN AIRLINE
REQUESTING SPACE OR FACILITIES OF A TYPE GRANTED TO SIGNATORY AIRLINES ON A
PREFERENTIAL USE BASIS, (II) THE REQUESTING AIRLINE DEMONSTRATES TO LESSOR THAT
IT HAS CONTACTED ALL SIGNATORY AIRLINES AND HAS EXHAUSTED ALL REASONABLE EFFORTS
TO FIND REASONABLE ACCOMMODATION FOR ITS PROPOSED OPERATIONS AND THE SPACE OR
FACILITIES IT NEEDS, AND (III) LESSOR DETERMINES THAT (X) SUCH REQUESTING
AIRLINE NEEDS THE REQUESTED SPACE OR FACILITIES TO ACCOMMODATE PASSENGERS OR
AIRCRAFT AND (Y) LESSOR CANNOT PROVIDE SUCH SPACE OR FACILITIES TO SUCH AIRLINE
ON A TIMELY BASIS, THEN LESSOR MAY GRANT SUCH REQUESTING AIRLINE THE RIGHT OF
TEMPORARY OR SHARED USE OF A DESIGNATED PORTION OF LESSEE’S PREFERENTIAL SOUTH
TERMINAL SPACE, INCLUDING, BUT NOT LIMITED TO, THE USE OF PASSENGER LOADING
BRIDGES AND OTHER APPURTENANT EQUIPMENT WHICH ARE REASONABLY NECESSARY FOR THE
EFFECTIVE USE OF SUCH SPACE, WHETHER OWNED BY LESSEE OR LESSOR, AS WELL AS THE
AIRCRAFT PARKING POSITIONS ADJACENT TO SUCH SPACE, BUT EXCLUDING LESSEE’S
MEMBER-ONLY AIRLINE CLUBS WITHIN LESSEE’S PREFERENTIAL SOUTH TERMINAL SPACE.

 

(C)           IN THE EVENT LESSOR DETERMINES THAT A REQUESTING AIRLINE’S NEEDS
REQUIRE GRANTING SUCH REQUESTING AIRLINE THE RIGHT TO SHARE OR TEMPORARILY USE
PREFERENTIAL USE PREMISES, LESSOR SHALL

 

9

--------------------------------------------------------------------------------


 

SERVE WRITTEN NOTICE TO ALL SIGNATORY AIRLINES OF THAT DETERMINATION AND NOTICE
OF LESSOR’S INTENTION TO MAKE A FURTHER DETERMINATION, IN NOT LESS THAN 15
CALENDAR DAYS, AS TO HOW THE REQUESTING AIRLINE WILL BE ACCOMMODATED.

 

(D)          IN ACCORDANCE WITH THE RULES AND PRIORITIES SET FORTH IN
SUBPARAGRAPH (F) BELOW, LESSOR MAY GRANT THE REQUESTING AIRLINE THE RIGHT OF
SHARED OR TEMPORARY USE OF A DESIGNATED PORTION OF LESSEE’S PREFERENTIAL SOUTH
TERMINAL SPACE (EXCLUDING LESSEE’S MEMBER-ONLY AIRLINE CLUBS), AS WELL AS RIGHTS
OF INGRESS AND EGRESS, THE RIGHT TO USE THE AIRCRAFT PARKING POSITIONS ADJACENT
THERETO AND THE RIGHT TO USE PASSENGER LOADING BRIDGES AND OTHER APPURTENANT
EQUIPMENT WHICH ARE REASONABLY NECESSARY FOR THE EFFECTIVE USE OF SUCH SPACE,
PROVIDED, THAT:

 

(I)            such proposed user provides Lessee with indemnification and proof
of insurance satisfactory to Lessee; provided, however, that Lessee may not
require any indemnification more favorable to it than that which Lessee provides
to Lessor hereunder;

 

(II)           such proposed user agrees to pay Lessee the sum of the following:

 

(x)            an amount equal to a pro rata share of the sum of the terminal
rentals and any other applicable payments, fees or taxes payable by

 

10

--------------------------------------------------------------------------------


 

Lessee hereunder with respect to such areas during such shared or temporary use
period as calculated herein; and

 

(y)           additional amounts sufficient to recover Lessee’s direct costs and
operation and maintenance expenses, if any, of such shared or temporary use,
including a reasonable allocation of any capital and equipment costs for
property and equipment owned by Lessee;

 

(III)         such proposed user enters into a written agreement with Lessee
therefor, which agreement shall not be inconsistent with the terms and
conditions stated herein and shall be submitted to Lessor for written approval
prior to the effective date thereof.

 

(E)           LESSEE AGREES TO MAKE REASONABLE EFFORTS TO FACILITATE THE
TEMPORARY OR SHARED ACCOMMODATION OF THE REQUESTING AIRLINE’S SCHEDULED
OPERATIONS, INCLUDING THE USE OF PASSENGER LOADING BRIDGES USED OR OWNED BY
LESSEE AND OTHER PORTIONS OF LESSEE’S PREFERENTIAL SOUTH TERMINAL SPACE
(EXCLUDING LESSEE’S MEMBER-ONLY AIRLINE CLUBS) AS MAY BE REASONABLY NECESSARY TO
ACCOMMODATE THE REQUESTING AIRLINE IN THE EVENT LESSOR REQUIRES SUCH USE.  IN
THE EVENT THAT THE REQUESTING AIRLINE AND LESSEE ARE NOT ABLE TO AGREE TO A FORM
OF WRITTEN AGREEMENT PURSUANT TO

 

11

--------------------------------------------------------------------------------


 

SUBPARAGRAPH (D)(III) ABOVE AFTER REASONABLE EFFORTS BY BOTH PARTIES, LESSOR
SHALL HAVE THE RIGHT, AFTER CONSULTATION WITH BOTH PARTIES, TO SET THE FINAL
TERMS OF SUCH WRITTEN AGREEMENT, WHICH SHALL PROVIDE NO LESS PROTECTION OF
LESSEE’S INTERESTS THAN LESSEE PROVIDES FOR LESSOR’S INTEREST HEREUNDER, AND BE
BINDING ON BOTH THE REQUESTING AIRLINE AND LESSEE.

 

(F)           IN THE EVENT THAT, PURSUANT TO SUBPARAGRAPH (B) ABOVE, LESSOR
DETERMINES THAT A REQUESTING AIRLINE IS IN NEED OF FACILITIES TO ACCOMMODATE
PASSENGERS OR AIRCRAFT AND SUCH FACILITIES SHOULD BE MADE AVAILABLE FROM
PREFERENTIAL USE PREMISES, LESSOR WILL FOLLOW THE FOLLOWING RULES AND PRIORITIES
IN DESIGNATING THE SPECIFIC PREMISES FOR TEMPORARY OR SHARED USE BY THE
REQUESTING AIRLINE:

 

(I)            Preferential Use Premises shall be designated for temporary or
shared use in the reverse order of the magnitude of the then present utilization
by Signatory Airlines.

 

(II)           In assessing the degree of such utilization by Signatory
Airlines, Lessor will consider all factors deemed relevant, which may include: 
(u) the average number of flight arrivals and departures per aircraft parking
position per day; (v) flight scheduling considerations; (w) potential labor
conflicts; (x) the number, availability and type (e.g.

 

12

--------------------------------------------------------------------------------


 

wide-body or narrow body) of aircraft parking position locations; (y) the
preferences of the Signatory Airlines as to which of their specific premises are
designated for temporary or shared use by the requesting airline and (z) other
operational considerations.

 

(III)         In the event Lessee is required to share Lessee’s Preferential
South Terminal Space, Lessee shall have priority in all aspects of usage of such
shared premises over all other airlines; provided that Lessee shall not change
its scheduling or ordinary course usage of such premises for the purpose of
interfering with the usage of such premises by a requesting airline sharing such
premises.

 

(G)           THE FOREGOING PROVISIONS OF THIS
ARTICLE IB.1.(B)(III) NOTWITHSTANDING, LESSOR MAY GRANT A REQUESTING AIRLINE THE
RIGHT TO TEMPORARILY USE A DESIGNATED PORTION OF LESSEE’S PREFERENTIAL SOUTH
TERMINAL SPACE (EXCLUDING LESSEE’S MEMBER-ONLY AIRLINE CLUBS) IN NON-RECURRING
EMERGENCY OR SAFETY-RELATED CIRCUMSTANCES, SO LONG AS SUCH USE WILL NOT
UNREASONABLY ADVERSELY AFFECT LESSEE’S AIR TRANSPORTATION OPERATIONS AT THE
AIRPORT.

 

(H)          DURING THE USE OF LESSEE’S PREFERENTIAL SOUTH TERMINAL SPACE OR
OTHER RELATED FACILITIES BY OTHER AIRLINES SCHEDULED BY LESSOR PURSUANT TO THIS
ARTICLE IB.1., LESSEE SHALL NOT BE HELD LIABLE BY LESSOR WITH REGARD TO ANY
CLAIM FOR DAMAGES OR

 

13

--------------------------------------------------------------------------------


 

PERSONAL INJURY ARISING OUT OF OR IN CONNECTION WITH SUCH REQUESTING AIRLINE’S
USE OF LESSEE’S PREFERENTIAL SOUTH TERMINAL SPACE OR OTHER RELATED FACILITIES,
UNLESS CAUSED BY THE NEGLIGENCE OF LESSEE, ITS EMPLOYEES OR AGENTS.

 

2.             SHARED USE PREMISES. Lessor hereby grants to Lessee, its
employees, agents, guests, patrons and invitees, the shared use, along with all
other air carriers operating Air Transportation businesses in the South Terminal
to whom Lessor grants such shared use, of space, improvements and facilities in
the South Terminal consisting of the Shared Use South Terminal Space identified
on Exhibit C attached hereto.  That portion of the Shared Use South Terminal
Space consisting of the international gates in the South Terminal, together with
related holdrooms, jet bridges, ramp access and baggage facilities, shall be
allocated for use by the users thereof in accordance with the priorities
described in Exhibit D attached hereto.

 

C.            PUBLIC SPACE:  Lessee, its employees, passengers, guests, patrons
and invitees, in common with others, shall have the use of all public space in
the terminals at the Airport, and all additional public space which may
thereafter be made available therein and in any additions thereto, including,
without limiting the generality thereof, common areas for passenger movement,
concessions areas, entrances, exits, lobbies, public waiting areas, public
restrooms, hallways and other premises for other public and passenger
convenience.

 

D.            PARKING SPACE:  Vehicular parking spaces shall be provided near
the terminal from which Lessee is operating (adequate in Lessor’s judgment,
considering

 

14

--------------------------------------------------------------------------------


 

the number of vehicles and traffic to be accommodated) for the use of Lessee,
its employees, passengers and limousine operators, in common with any other
scheduled air transportation companies, their employees, passengers and
limousine operators.  Lessor or its concessionaires may make a reasonable charge
to passengers for the use of the parking space provided for them, but no charges
shall be made for use of such adequate parking spaces as are designated by
Lessor for the respective use of Lessee’s employees or limousine operators.

 

E.             RIGHT OF INGRESS AND EGRESS:  Subject to the reasonable rules and
regulations promulgated by Lessor in accordance with Article XI hereof, Lessee
shall have the right and privilege over the Airport of ingress to and egress
from the premises and facilities described in this Article I for its employees,
agents, passengers, guests, patrons and invitees, its or their suppliers of
materials and furnishers of service, its or their aircraft, equipment, vehicles,
machinery and other property, and, except as herein otherwise specifically
provided, no charges, fees or tolls of any nature, direct or indirect, shall be
imposed by Lessor upon Lessee, its employees, agents, passengers, guests,
patrons and invitees, its or their suppliers of materials and furnishers of
service for such right of ingress and egress, or for the privilege of
purchasing, selling or using any materials, or services purchased or otherwise
obtained by Lessee, or for transporting, loading, unloading or handling persons,
property, cargo or mail in connection with Lessee’s business or exercising any
right or privilege granted by Lessor hereunder.  Nothing in this Article I shall
limit Lessor’s right to impose, collect and use PFCs.

 

F.             FUEL:  Lessee shall have the right during the term of this
Agreement to lease land in the common fuel storage area as shown in the Airport
Master Plan, at a rental

 

15

--------------------------------------------------------------------------------


 

rate of not to exceed five cents ($.05) per square foot per year, together with
the right to install thereon underground fuel storage tanks, pumps, piping, and
appurtenances for the storage of aviation fuel; the location and amount of such
land to be determined by written agreement of the parties hereto, a copy of
which agreement, if entered into prior to the effective date of this Agreement,
will be attached to this Agreement as an exhibit.

 


ARTICLE II

TERM


 

Lessee shall have full authority to use the premises and facilities and to
exercise the rights, licenses and privileges set forth in Article I hereof for a
term that began on February 26, 2002, and will end on September 30, 2032.

 


ARTICLE III


 


RENTALS, FEES AND CHARGES


 

Lessee agrees to pay to Lessor for the use of the premises, facilities, rights,
licenses, services and privileges granted hereunder, the following rentals, fees
and charges, all payable in monthly installments in accordance with paragraph H.
below.  In the event that the commencement or termination of the term with
respect to any of the particular premises, facilities, rights, licenses,
services or privileges as herein provided falls on any date other than the first
or last day of a calendar month, the applicable rentals, fees and charges for
that month shall be paid for said month pro rata according to the number of days
in that month during which the particular premises, facilities, rights,
licenses, services or privileges were enjoyed.  No rentals, fees, charges or
tolls imposed by Lessor other than those specifically provided in this Agreement
are payable by Lessee for the use of or access to the Airport, provided that the
foregoing shall not be construed to prohibit Lessor from imposing and collecting
charges and fees from

 

16

--------------------------------------------------------------------------------


 

passengers for the use of the public auto parking areas on the Airport, from
operators of ground transportation to, from and on the Airport or from any
concessionaire at the Airport in accordance with the terms of a contract with
Lessor for the operation of such concession; and provided, further, that Lessor
reserves the right to impose and use PFCs; and provided, further, that the
foregoing shall not preclude Lessor from imposing or levying any permit or
license fee not inconsistent with the rights and privileges granted to Lessee
hereunder.

 


A.            COST CENTERS:


 

Lessor will create the following cost centers at the beginning of Fiscal Year
2009, for the purpose of allocating the cost of operating, maintaining and
developing the Airport among the users thereof:

 

1.             South Terminal Cost Center;

 

2.             North Terminal Cost Center; and

 

3.             Airport Cost Center.

 


B.            ALLOCATION METHODOLOGY:


 

Commencing in Fiscal Year 2009, Lessor shall maintain accurate records
identifying O&M Expenses for each Fiscal Year and allocating O&M Expenses, Bond
Debt Service and Other Available Moneys for each Fiscal Year between (i) the
South Terminal Cost Center, (ii) the North Terminal Cost Center, and (iii) the
Airport Cost Center.  Lessor will allocate O&M Expenses, Bond Debt Service and
Other Available Moneys in accordance with Exhibit E attached hereto.

 

17

--------------------------------------------------------------------------------


 


C.            TERMINAL RENTALS:


 


1.             SOUTH TERMINAL RENTALS.


 

(A)           LESSEE’S TERMINAL RENTALS FOR EACH FISCAL YEAR (OR PORTION THEREOF
ON A PRO RATED BASIS) FOR ITS PREFERENTIAL SOUTH TERMINAL SPACE SHALL BE AN
AGGREGATE AMOUNT EQUAL TO THE PRODUCT OF THE NUMBER OF SQUARE FEET OF LESSEE’S
PREFERENTIAL SOUTH TERMINAL SPACE, MULTIPLIED BY THE SOUTH TERMINAL RENTAL RATE
FOR SUCH FISCAL YEAR.

 

(B)           UNTIL THE RENTAL RATE CHANGE DATE, THE SOUTH TERMINAL RENTAL RATE
IS AS FOLLOWS FOR THE FOLLOWING FISCAL YEARS:

 

2005

 

$

19.71

 

2006

 

19.71

 

2007

 

19.71

 

2008 and thereafter

 

20.04

 

 

(C)           COMMENCING WITH THE RENTAL RATE CHANGE DATE, THE SOUTH TERMINAL
RENTAL RATE FOR EACH FISCAL YEAR SHALL BE DETERMINED BY DIVIDING THE COST OF THE
SOUTH TERMINAL FOR SUCH FISCAL YEAR, CALCULATED PURSUANT TO SUBPARAGRAPH
(D) BELOW, BY THE SUM OF (I) THE TOTAL NUMBER OF SQUARE FEET OF PREFERENTIAL
SOUTH TERMINAL SPACE LEASED TO ALL SIGNATORY AIRLINES, AND (II) THE TOTAL NUMBER
OF SQUARE FEET OF SHARED USE SOUTH TERMINAL SPACE.

 

(D)           THE COST OF THE SOUTH TERMINAL FOR EACH FISCAL YEAR WILL BE AN
AMOUNT EQUAL TO THE SUM OF, FOR SUCH FISCAL YEAR:

 

(I)            O&M EXPENSES ALLOCATED TO THE SOUTH TERMINAL COST CENTER; AND

 

(II)           BOND DEBT SERVICE ALLOCATED TO THE SOUTH TERMINAL COST CENTER;

 

18

--------------------------------------------------------------------------------


 

MINUS, FOR SUCH FISCAL YEAR:

 

(III)          OTHER AVAILABLE MONEYS ALLOCATED TO THE SOUTH TERMINAL COST
CENTER AND USED BY LESSOR IN SUCH FISCAL YEAR TO PAY BOND DEBT SERVICE ALLOCATED
TO THE SOUTH TERMINAL COST CENTER;

 

(IV)          THE TOTAL AMOUNT OF SOUTH TERMINAL INTERNATIONAL FACILITIES USE
FEES COLLECTED BY LESSOR FOR SUCH FISCAL YEAR; AND

 

(V)           THE TOTAL AMOUNT OF SOUTH TERMINAL AUTHORITY-CONTROLLED AIRLINE
SPACE REVENUE AND SOUTH TERMINAL RENTAL REVENUE FOR SUCH FISCAL YEAR.

 


2.             NORTH TERMINAL RENTALS.


 

(A)           COMMENCING WITH THE RENTAL RATE CHANGE DATE, LESSOR SHALL CHARGE
EACH SIGNATORY AIRLINE LEASING PREFERENTIAL NORTH TERMINAL SPACE, TERMINAL
RENTALS FOR EACH FISCAL YEAR (OR PORTION THEREOF ON A PRO RATED BASIS) FOR SUCH
SPACE IN AN AGGREGATE AMOUNT EQUAL TO THE PRODUCT OF THE NUMBER OF SQUARE FEET
OF SUCH SIGNATORY AIRLINE’S PREFERENTIAL NORTH TERMINAL SPACE, MULTIPLIED BY THE
NORTH TERMINAL RENTAL RATE FOR SUCH FISCAL YEAR.

 

(B)           COMMENCING WITH THE RENTAL RATE CHANGE DATE, THE NORTH TERMINAL
RENTAL RATE FOR EACH FISCAL YEAR SHALL BE DETERMINED BY DIVIDING THE COST OF THE
NORTH TERMINAL FOR SUCH FISCAL YEAR, CALCULATED PURSUANT TO SUBPARAGRAPH
(C) BELOW, BY THE SUM OF (I) THE TOTAL NUMBER OF SQUARE FEET OF PREFERENTIAL
NORTH TERMINAL SPACE LEASED TO ALL SIGNATORY AIRLINES, AND (II) THE TOTAL NUMBER
OF SQUARE FEET OF SHARED USE NORTH TERMINAL SPACE.

 

19

--------------------------------------------------------------------------------


 

(C)           THE COST OF THE NORTH TERMINAL FOR EACH FISCAL YEAR WILL BE AN
AMOUNT EQUAL TO THE SUM OF, FOR SUCH FISCAL YEAR:

 

(I)            O&M EXPENSES ALLOCATED TO THE NORTH TERMINAL COST CENTER; AND

 

(II)           BOND DEBT SERVICE ALLOCATED TO THE NORTH TERMINAL COST CENTER;

 

MINUS, FOR SUCH FISCAL YEAR:

 

(III)          OTHER AVAILABLE MONEYS ALLOCATED TO THE NORTH TERMINAL COST
CENTER AND USED BY LESSOR IN SUCH FISCAL YEAR TO PAY BOND DEBT SERVICE ALLOCATED
TO THE NORTH TERMINAL COST CENTER;

 

(IV)          THE TOTAL AMOUNT OF NORTH TERMINAL INTERNATIONAL FACILITIES USE
FEES COLLECTED BY LESSOR FOR SUCH FISCAL YEAR; AND

 

(V)           THE TOTAL AMOUNT OF NORTH TERMINAL AUTHORITY-CONTROLLED AIRLINE
SPACE REVENUES FOR SUCH FISCAL YEAR AND NORTH TERMINAL RENTAL REVENUE.

 


D.            TERMINAL USE CHARGES FOR SHARED USE PREMISES:


 

Lessee’s Terminal Use Charges for each Fiscal Year (or portion thereof on a pro
rated basis) for the use of the Shared Use South Terminal Space shall be an
aggregate amount equal to the sum of:

 

1.     (a)   the product of (i) the total number of square feet of Shared Use
Domestic South Terminal Space multiplied by (ii) the South Terminal Rental Rate
for such Fiscal Year (as set forth in Article III.C.1.(b) or as established
pursuant to Article III.C.1.(c), as the case may be) times (b) a fraction the
numerator of

 

20

--------------------------------------------------------------------------------


 

which is the number of Lessee’s domestic deplaned passengers that used the
Shared Use Domestic South Terminal Space during such Fiscal Year, and the
denominator of which is the total number of all Signatory Airlines’ domestic
deplaned passengers that used the Shared Use Domestic South Terminal Space
during such Fiscal Year; plus

 

2.     (a)   the product of (i) the total number of square feet of Shared Use
International South Terminal Space multiplied by (ii) the South Terminal Rental
Rate for such Fiscal Year (as set forth in Article III.C.1.(b) or as established
pursuant to Article III.C.1.(c), as the case may be) times (b) a fraction the
numerator of which is the number of Lessee’s international deplaned passengers
that used the Shared Use International South Terminal Space during such Fiscal
Year, and the denominator of which is the total number of all Signatory
Airlines’ international deplaned passengers that used the Shared Use
International South Terminal Space during such Fiscal Year; plus

 

3.     (a)   the product of (i) the total number of square feet of Shared Use
Swing South Terminal Space multiplied by (ii) the South Terminal Rental Rate for
such Fiscal Year (as set forth in Article III.C.1.(b) or as established pursuant
to Article III.C.1.(c), as the case may be) times (b) a fraction the numerator
of which is the number of Lessee’s deplaned passengers that used the Shared Use
Swing South Terminal Space during such Fiscal Year, and the denominator of which
is the total number of all Signatory Airlines’ deplaned

 

21

--------------------------------------------------------------------------------


 

passengers that used the Shared Use Swing South Terminal Space during such
Fiscal Year.

 


E.             ACTIVITY FEES:


 

1.             For each Fiscal Year, Lessee’s Activity Fee for the landing of
aircraft operated by Lessee shall be an amount equal to the product of the
number of thousand pounds of Approved Maximum Landing Weight of aircraft landed
by Lessee at the Airport in such Fiscal Year, multiplied by the Activity Fee
Rate for such Fiscal Year.

 

2.             The Activity Fee Rate for each Fiscal Year shall be the quotient
arrived at by dividing (a) the Revenue Requirement, as below defined, for such
Fiscal Year by (b) the aggregate amount of Approved Maximum Landing Weight of
aircraft, in units of one thousand pounds, of all Signatory Airlines, for such
Fiscal Year.  The unit thus arrived at shall be the Activity Fee Rate per
thousand pounds of Approved Maximum Landing Weight payable by Lessee to Lessor
for such of Lessee’s aircraft, as have landed at the Airport during the Fiscal
Year for which such calculation is made.  The Activity Fee as herein established
shall not be subject to further adjustment except by agreement of the parties
hereto, or as provided in Article III.H.

 

3.             The “Revenue Requirement” for any Fiscal Year as used herein
shall mean that amount of Revenue required to produce total net Revenue equal to
the sum of:

 

(A)           O&M EXPENSES FOR SUCH FISCAL YEAR; PLUS

 

(B)           (I) ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE AMOUNT OF
PRINCIPAL AND INTEREST DUE (NET OF ANY CAPITALIZED INTEREST) FOR SUCH FISCAL
YEAR ON ALL THEN OUTSTANDING BONDS, LESS (II) ANY UNENCUMBERED AMOUNTS

 

22

--------------------------------------------------------------------------------


 

ON DEPOSIT IN THE REVENUE FUND ON THE LAST DAY OF THE FISCAL YEAR PRECEDING SUCH
FISCAL YEAR THAT ARE USEABLE TO SATISFY THE RATE COVENANT REQUIREMENTS OF ANY
BOND ORDINANCE UNDER WHICH BONDS HAVE BEEN ISSUED, AND LESS (III) OTHER
AVAILABLE MONEYS USED IN SUCH FISCAL YEAR TO PAY BOND DEBT SERVICE; PLUS

 

(C)           DEPOSITS INTO THE BOND RESERVE ACCOUNT, THE JUNIOR LIEN BOND
RESERVE ACCOUNT, THE OPERATION AND MAINTENANCE RESERVE FUND AND THE RENEWAL AND
REPLACEMENT FUND REQUIRED FOR SUCH FISCAL YEAR PURSUANT TO THE PROVISIONS OF ALL
APPLICABLE BOND ORDINANCES; PLUS

 

(D)           AN AMOUNT EQUAL TO $5 MILLION (WHICH AMOUNT HAS BEEN AND SHALL BE
ESCALATED EACH FISCAL YEAR BEGINNING IN FISCAL YEAR 2002 TO REFLECT PERCENTAGE
INCREASES IN THE PRODUCER PRICE INDEX DURING THE MOST RECENTLY ENDED 12-MONTH
PERIOD FOR WHICH SUCH INDEX IS AVAILABLE); PLUS

 

(E)           $350,000;

 

MINUS

 

(F)            AN AMOUNT EQUAL TO THE SUM OF (I) ALL TERMINAL CHARGES COLLECTED
BY LESSOR FOR SUCH FISCAL YEAR (TAKING INTO ACCOUNT ALL END-OF-YEAR PAYMENTS BY
THE SIGNATORY AIRLINES OR END-OF-YEAR REFUNDS BY LESSOR, AS THE CASE MAY BE,
PURSUANT TO ARTICLE III.H.4. AND ARTICLE III.H.5. BELOW OF TERMINAL CHARGES FOR
SUCH FISCAL YEAR), (II) ALL INTERNATIONAL FACILITIES USE FEES COLLECTED BY
LESSOR DURING SUCH FISCAL YEAR, (III) ALL AUTHORITY-CONTROLLED AIRLINE SPACE
REVENUE, NORTH TERMINAL RENTAL REVENUE AND SOUTH TERMINAL RENTAL REVENUE,
(IV) ALL CONCESSION AND PARKING REVENUE, AND (V) 

 

23

--------------------------------------------------------------------------------


 

ALL OTHER REVENUE RECEIVED (OR RECEIVABLE IF LESSOR IS ON AN ACCRUAL ACCOUNTING
BASIS) DURING SUCH FISCAL YEAR, EXCEPT (A) UP TO BUT NOT EXCEEDING $2.5 MILLION
OF REVENUE ATTRIBUTABLE TO AN AUTOMATED VEHICLE IDENTIFICATION PROGRAM FOR THE
ENTIRE AIRPORT, AND (B) ALL PROCEEDS RECEIVED BY LESSOR FROM THE SALE OF CERTAIN
PARCELS OF AIRPORT PROPERTY LOCATED ON THE WEST SIDE OF THE AIRFIELD AND SHOWN
ON EXHIBIT F.

 


F.             INTERNATIONAL FACILITIES USE FEES – FIS FACILITIES:


 

Lessor will charge each air carrier operating at the Airport an International
Facilities Use Fee per deplaned international passenger of such air carrier for
the use of the FIS Facilities at the Airport.  The Facilities Use Fees will be
charged in accordance with the schedule attached as Exhibit I.

 


G.            CONTINUING RENTAL OBLIGATION:


 

1.             Should any scheduled air carrier, including Lessee, having an
agreement with Lessor (or with Lessor in its capacity as successor of the
County) substantially similar to this Agreement, terminate its operations at the
Airport by reason of the loss of its operating authority to serve the Detroit
Metropolitan Area and exercise the right of cancellation provided for in such
case in Article XV of such agreement, its continued obligation to pay to Lessor
charges thereafter due under such agreement, including space rentals and
Activity Fees, shall, subject to the provisions of the paragraph next following,
thereupon terminate.  Payment of rentals and Activity Fees thereafter required
shall be the responsibility of such of the other aforesaid scheduled air
carriers which continue to provide air transportation service to the Detroit
Metropolitan Area.

 

24

--------------------------------------------------------------------------------


 

2.             Should (a) all such aforesaid air carriers lose their operating
authority to serve the Detroit Metropolitan Area, or (b) should Lessor fail to
maintain the necessary certifications required to permit scheduled air carrier
operations at the Airport, and all of such air carriers exercise the right of
cancellation provided for in either event in said Article XV, the obligation to
pay such aforesaid charges shall terminate subject, however, to the following
condition.  Until Fiscal Year 2009, upon such termination all such aforesaid
carriers then operating at the Airport (including Lessee if such be the case)
shall be obligated, to the extent hereinafter required, to pay annually, or in
such installments as Lessor may require, an amount not in excess of three
hundred percent (300%) of their respective annual rentals (calculated in the
manner set forth in paragraph 2 immediately below) payable at that time for
terminal building space at the Airport (whether leased under an Airport
Agreement, or otherwise) for the purpose of providing funds to be applied to
Bond Debt Service (exclusive of any additional coverage) on the then outstanding
issues of Bonds.  Payments required of such carriers shall be assessed against
each of them in a uniform manner per square foot leased and shall be diminished
pro rata to the extent that Airport revenues or capital funds are realized from
other sources and are available for application to the debt service on the said
Bonds as provided for in Subparagraph 3 below.

 

3.             For the purpose of calculating payments which such carriers may
be obligated to make, Lessor shall first determine the average annual rental
rate per square foot paid for such terminal building space by all such carriers
by dividing their total annual rentals for such space by the total square
footage of the space.  The square footage leased by each carrier shall then be
multiplied by such average rate in order to

 

25

--------------------------------------------------------------------------------


 

obtain an annual rental of each such carrier for the purpose of establishing the
three hundred percent (300%) maximum annual limitation.

 

4.             In the event Lessor fails to maintain the necessary
certifications required to permit scheduled air carrier operations at the
Airport and thereafter operates at the Airport for other purposes, any revenues
earned as a result shall, after providing for necessary operating and
maintenance expenses, be first applied each year to such debt service
requirements before requiring payments by the carriers pursuant to paragraph 1
above.  In the foregoing circumstances and as long as any of the aforesaid Bonds
are outstanding, Lessor shall use its best efforts to operate or lease the
Airport properties so as to produce sufficient revenues to satisfy the
requirements of the aforesaid Bonds.  If under such circumstances the Airport
properties or portion thereof are sold by Lessor, the proceeds of such sale(s)
shall first be used (or set aside) and be applied to current and future debt
service requirements or to retire the aforesaid Bonds before requiring payments
by the carriers pursuant to subparagraph 1 above.

 


H.            PAYMENT OF TERMINAL CHARGES AND ACTIVITY FEES:


 


1.             INFORMATION ON SIGNATORY AIRLINES’ OPERATIONS.


 

(A)           NOT EARLIER THAN 120 DAYS NOR LATER THAN 90 DAYS PRIOR TO THE LAST
DAY OF EACH FISCAL YEAR, EACH SIGNATORY AIRLINE SHALL FURNISH LESSOR WITH AN
ESTIMATE FOR THE NEXT ENSUING FISCAL YEAR OF (I) THE TOTAL APPROVED MAXIMUM
LANDING WEIGHT OF ALL AIRCRAFT TO BE LANDED AT THE AIRPORT BY SUCH SIGNATORY
AIRLINE, (II) THE TOTAL NUMBER OF SUCH SIGNATORY AIRLINE’S DOMESTIC AND
INTERNATIONAL ENPLANED PASSENGERS, (III) THE NUMBER OF DOMESTIC AND THE NUMBER
OF INTERNATIONAL DEPLANED PASSENGERS OF SUCH SIGNATORY AIRLINE

 

26

--------------------------------------------------------------------------------


 

THAT ARE ESTIMATED TO USE EACH OF THE SHARED USE DOMESTIC SOUTH TERMINAL SPACE,
THE SHARED USE INTERNATIONAL SOUTH TERMINAL SPACE, THE SHARED USE SWING SOUTH
TERMINAL SPACE, THE SHARED USE DOMESTIC NORTH TERMINAL SPACE, THE SHARED USE
INTERNATIONAL NORTH TERMINAL SPACE AND THE SHARED USE SWING NORTH TERMINAL
SPACE, AS THE CASE MAY BE, (IV) THE TOTAL NUMBER OF ARRIVING AND DEPARTING
DOMESTIC AND INTERNATIONAL FLIGHTS OF SUCH SIGNATORY AIRLINE, AND (V) IN THE
CASE OF LESSEE ONLY, THE SOUTH TERMINAL O&M EXPENSES TO BE REIMBURSED TO LESSEE
PURSUANT TO ARTICLE VII.B.

 

(B)           NO LATER THAN THE 20TH DAY OF EACH CALENDAR MONTH, EACH SIGNATORY
AIRLINE SHALL TRANSMIT TO LESSOR A REPORT, CERTIFIED BY SUCH SIGNATORY AIRLINE,
SETTING FORTH (I) THE ACTUAL NUMBER OF SUCH SIGNATORY AIRLINE’S ENPLANED
PASSENGERS AND THE ACTUAL NUMBER OF SUCH SIGNATORY AIRLINE’S DEPLANED PASSENGERS
FOR THE PRECEDING CALENDAR MONTH THAT USED EACH OF THE SHARED USE DOMESTIC SOUTH
TERMINAL SPACE, THE SHARED USE INTERNATIONAL SOUTH TERMINAL SPACE, THE SHARED
USE SWING SOUTH TERMINAL SPACE, THE SHARED USE DOMESTIC NORTH TERMINAL SPACE,
THE SHARED USE INTERNATIONAL NORTH TERMINAL SPACE AND THE SHARED USE SWING NORTH
TERMINAL SPACE, AS THE CASE MAY BE, (II) THE ACTUAL AGGREGATE APPROVED MAXIMUM
LANDING WEIGHT FOR ALL AIRCRAFT OPERATED BY SUCH SIGNATORY AIRLINE AND LANDED AT
THE AIRPORT DURING THE PRECEDING CALENDAR MONTH, (III) THE ACTUAL NUMBER OF SUCH
SIGNATORY AIRLINE’S ARRIVING AND DEPARTING DOMESTIC AND INTERNATIONAL FLIGHTS
FOR THE PRECEDING MONTH,

 

27

--------------------------------------------------------------------------------


 

AND (IV) IN THE CASE OF LESSEE ONLY, THE SOUTH TERMINAL O&M EXPENSES ACTUALLY
PAID BY LESSEE PURSUANT TO ARTICLE VII.B. FOR THE PRECEDING CALENDAR MONTH.

 


2.             PROJECTION OF RENTALS AND ACTIVITY FEES.


 

(A)           NOT LATER THAN 60 DAYS PRIOR TO THE END OF EACH FISCAL YEAR,
LESSOR SHALL FURNISH EACH SIGNATORY AIRLINE WITH A PROJECTION AND ESTIMATED
CALCULATION FOR THE NEXT ENSUING FISCAL YEAR PURSUANT TO ARTICLE III.C., D. AND
E. (THE “PROJECTION”) OF THE SOUTH TERMINAL RENTAL RATE, THE NORTH TERMINAL
RENTAL RATE, SUCH SIGNATORY AIRLINE’S TERMINAL CHARGES, THE ACTIVITY FEE RATE
PER THOUSAND POUNDS OF APPROVED MAXIMUM LANDING WEIGHT AND SUCH SIGNATORY
AIRLINE’S ACTIVITY FEES.  THE PROJECTION SHALL BE BASED ON LESSOR’S ESTIMATES OF
O&M EXPENSES, BOND DEBT SERVICE, OTHER AVAILABLE MONEYS AND REVENUES FOR SUCH
FISCAL YEAR.  SUCH PROJECTION WILL INCLUDE LESSOR’S PROPOSED AIRPORT BUDGET
(INCLUDING ALL SOURCES OF REVENUE AND ALL EXPENSES) FOR THE NEXT ENSUING FISCAL
YEAR, TOGETHER WITH OTHER INFORMATION RELEVANT THERETO REASONABLY REQUESTED BY
LESSEE.

 

(B)           THE PROJECTED SOUTH TERMINAL RENTAL RATE SHALL BE CALCULATED IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE III.C.3., AND SHALL BE AN AMOUNT EQUAL
TO THE RESULT OF SUCH CALCULATION, ROUNDED UP TO THE NEAREST DOLLAR.

 

(C)           THE PROJECTED NORTH TERMINAL RENTAL RATE SHALL BE CALCULATED IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE III.C.6., AND SHALL BE AN AMOUNT EQUAL
TO THE RESULT OF SUCH CALCULATION, ROUNDED UP TO THE NEAREST DOLLAR.

 

28

--------------------------------------------------------------------------------


 

(D)           LESSOR SHALL GIVE DUE CONSIDERATION TO ANY SUGGESTIONS AND
COMMENTS MADE BY LESSEE WITH RESPECT TO THE PROJECTION.  THE PROJECTION, AS
REVISED BY LESSOR AFTER CONSIDERING LESSEE’S SUGGESTIONS AND COMMENTS, SHALL BE
THE BASIS FOR COMPUTING THE SIGNATORY AIRLINES’ TERMINAL CHARGES AND ACTIVITY
FEES FOR THE NEXT ENSUING FISCAL YEAR UNLESS AND UNTIL OTHERWISE REVISED
PURSUANT TO PARAGRAPH 4 BELOW.

 


3.             PAYMENT OF TERMINAL CHARGES AND ACTIVITY FEES.


 

(A)           NOT LATER THAN THE 20TH DAY OF EACH CALENDAR MONTH OF EACH FISCAL
YEAR, LESSEE SHALL PAY LESSOR, WITHOUT DEMAND OR INVOICE, AN AMOUNT EQUAL TO
(I) 1/12 OF LESSEE’S AGGREGATE TERMINAL CHARGES FOR SUCH FISCAL YEAR, COMPUTED
IN ACCORDANCE WITH ARTICLE III.C AND ARTICLE III.D, AND BASED ON THE PROJECTION,
AS SUCH PROJECTION MAY HAVE BEEN REVISED PURSUANT TO PARAGRAPH 4 BELOW, PLUS
(II) LESSEE’S AGGREGATE ACTIVITY FEES FOR THE PRECEDING CALENDAR MONTH,
CALCULATED BY MULTIPLYING THE TOTAL APPROVED MAXIMUM LANDING WEIGHT FOR AIRCRAFT
LANDED BY LESSEE AT THE AIRPORT DURING THE PRECEDING CALENDAR MONTH BY THE
ACTIVITY FEE RATE FOR SUCH FISCAL YEAR, COMPUTED IN ACCORDANCE WITH
ARTICLE III.E., AND BASED ON THE PROJECTION, AS SUCH PROJECTION MAY HAVE BEEN
REVISED PURSUANT TO PARAGRAPH 4 BELOW.

 

(B)           LESSEE MAY NET FROM THE PAYMENTS TO BE MADE TO LESSOR PURSUANT TO
PARAGRAPH (A) ABOVE THE AMOUNT OF SOUTH TERMINAL O&M EXPENSES ACTUALLY PAID BY
LESSEE PURSUANT TO ARTICLE VII.B. FOR THE PRECEDING CALENDAR MONTH.

 

29

--------------------------------------------------------------------------------


 

4.             ADJUSTMENT OF TERMINAL CHARGES AND ACTIVITY FEES.  Not later than
the 150th day of each Fiscal Year, Lessor shall furnish each Signatory Airline
with a revised Projection (the “Mid-Year Projection”), which shall reflect the
most recently available information with regard to the amounts actually incurred
or realized during such Fiscal Year for Bond Debt Service, O&M Expenses and the
Revenue Requirement, together with the most recently available information with
regard to Terminal Charges, Activity Fees, Facilities Use Fees,
Authority-Controlled Airline Space Revenues, North Terminal Rental Revenue and
South Terminal Rental Revenue actually received by Lessor.  Lessor shall give
due consideration to any suggestions and comments made by Lessee with respect to
the Mid-Year Projection.  If the Mid-Year Projection, as revised by Lessor after
considering Lessor’s suggestions and comments, indicates that aggregate payments
of Terminal Charges and Activity Fees at the then-existing rates would result in
an overpayment or underpayment of the aggregate amount required to be generated
by Lessor through Activity Fees, Lessor shall revise the Projection and adjust
the rates set forth therein for such Fiscal Year to conform to the Mid-Year
Projection.

 


5.             PRELIMINARY ANNUAL SETTLEMENT AND FINAL AUDIT.


 

(A)           WITHIN 60 DAYS AFTER THE END OF EACH FISCAL YEAR, LESSOR WILL
FURNISH EACH SIGNATORY AIRLINE WITH A PRELIMINARY REPORT, CONTAINING A
PRELIMINARY CALCULATION, BASED ON ACTUAL DATA, IN ACCORDANCE WITH THIS
AGREEMENT, OF THE SOUTH TERMINAL RENTAL RATE, THE NORTH TERMINAL RENTAL RATE AND
THE ACTIVITY FEE RATE, AND THE TERMINAL CHARGES AND ACTIVITY FEES ESTIMATED

 

30

--------------------------------------------------------------------------------


 

TO BE CHARGEABLE TO SUCH SIGNATORY AIRLINE FOR THE PRECEDING FISCAL YEAR, AND
SETTING FORTH THE AMOUNT OF TERMINAL CHARGES AND ACTIVITY FEES ACTUALLY PAID BY
SUCH SIGNATORY AIRLINE FOR SUCH PERIOD.

 

(B)           IF SUCH REPORT INDICATES THAT THE AGGREGATE OF SUCH RENTALS, FEES
AND CHARGES ACTUALLY PAID BY LESSEE WERE GREATER THAN THE AGGREGATE AMOUNTS
CHARGEABLE TO LESSEE, THEN WITHIN 90 DAYS AFTER THE END OF SUCH FISCAL YEAR
LESSOR SHALL REFUND, IN CASH, 80% OF ANY SUCH ESTIMATED EXCESS TO LESSEE.  IF
SUCH REPORT INDICATES THAT THE AGGREGATE OF SUCH FEES AND CHARGES PAID BY LESSEE
WAS LESS THAN THE AMOUNTS CHARGEABLE TO LESSEE, THEN WITHIN 90 DAYS AFTER THE
END OF SUCH FISCAL YEAR LESSEE SHALL PAY TO LESSOR 80% OF THE AMOUNT OF ANY SUCH
ESTIMATED DEFICIENCY.  INTEREST SHALL ACCRUE AT A RATE OF 7% PER ANNUM, AND BE
PAYABLE BY LESSEE IN CASH, ON ANY PORTION OF ANY DEFICIENCY NOT PAID BY LESSEE
WHEN DUE.  INTEREST SHALL ACCRUE AT A RATE OF 7% PER ANNUM, AND BE PAYABLE BY
LESSOR IN CASH, ON ANY PORTION OF ANY EXCESS NOT REFUNDED TO LESSEE WHEN DUE.

 

(C)           BY THE 180TH DAY OF EACH FISCAL YEAR, LESSOR SHALL FURNISH TO EACH
SIGNATORY AIRLINE A COPY OF AN ANNUAL AUDIT REPORT PREPARED BY A NATIONALLY
RECOGNIZED ACCOUNTING FIRM, COVERING THE OPERATION OF THE AIRPORT FOR THE
PRECEDING FISCAL YEAR (THE “FINAL AUDIT”).  LESSOR SHALL PREPARE A CALCULATION,
BASED ON THE FINAL AUDIT, IN ACCORDANCE WITH THIS AGREEMENT, OF ALL TERMINAL
CHARGES AND ACTIVITY FEES CHARGEABLE TO LESSEE FOR THE PRECEDING FISCAL YEAR,
AND SETTING FORTH THE AMOUNTS ACTUALLY PAID BY LESSEE FOR SUCH PERIOD, TAKING
INTO ACCOUNT ALL PAYMENTS AND REFUNDS

 

31

--------------------------------------------------------------------------------


 

PURSUANT TO PARAGRAPH 5.(B) ABOVE.  IF AGGREGATE FEES AND CHARGES ACTUALLY PAID
BY LESSEE WERE GREATER THAN THE AGGREGATE AMOUNT CHARGEABLE TO LESSEE, THEN
WITHIN 30 DAYS AFTER DELIVERY OF THE FINAL AUDIT LESSOR SHALL REFUND THE AMOUNT
OF SUCH OVERPAYMENT TO LESSEE.  IF AGGREGATE FEES OR CHARGES ACTUALLY PAID BY
LESSEE WERE LESS THAN THE AGGREGATE AMOUNT CHARGEABLE TO LESSEE, THEN WITHIN 30
DAYS AFTER RECEIPT OF THE FINAL AUDIT LESSEE SHALL PAY TO LESSOR THE AMOUNT OF
ANY SUCH DEFICIENCY.

 

(D)           THE FOREGOING PROVISIONS OF PARAGRAPHS 5.(B) AND
5.(C) NOTWITHSTANDING, FOR PURPOSES OF CALCULATING THE AMOUNT OF END-OF-YEAR
REFUNDS BY LESSOR OR END-OF-YEAR PAYMENTS BY THE SIGNATORY AIRLINES, AS THE CASE
MAY BE, FOR EACH FISCAL YEAR, (I) IF THE CALCULATION OF THE SOUTH TERMINAL
RENTAL RATE FOR SUCH FISCAL YEAR WOULD RESULT IN AN INCREASE OR DECREASE TO THE
PROJECTED SOUTH TERMINAL RENTAL RATE FOR SUCH FISCAL YEAR OF $1.00 OR LESS, THE
SOUTH TERMINAL RENTAL RATE USED FOR PURPOSES OF DETERMINATION OF SUCH REFUNDS OR
PAYMENTS, AS THE CASE MAY BE, SHALL BE THE PROJECTED SOUTH TERMINAL RENTAL RATE,
AND (II) IF THE CALCULATION OF THE NORTH TERMINAL RENTAL RATE FOR SUCH FISCAL
YEAR WOULD RESULT IN AN INCREASE OR DECREASE TO THE PROJECTED NORTH TERMINAL
RENTAL RATE FOR SUCH FISCAL YEAR OF $1.00 OR LESS, THE NORTH TERMINAL RENTAL
RATE USED FOR PURPOSES OF SUCH REFUNDS OR PAYMENTS, AS THE CASE MAY BE, SHALL BE
THE PROJECTED NORTH TERMINAL RENTAL RATE.

 

(E)           THE PAYMENT BY LESSEE OF ANY FEES AND CHARGES HEREUNDER AND THE
ACCEPTANCE BY LESSOR THEREOF FOR ANY FISCAL YEAR SHALL NOT PRECLUDE

 

32

--------------------------------------------------------------------------------


 

EITHER LESSEE OR LESSOR FROM QUESTIONING, WITHIN A PERIOD OF ONE (1) YEAR FROM
THE DATE OF RECEIPT BY LESSEE OF THE FINAL AUDIT FOR SUCH FISCAL YEAR, THE
ACCURACY OF ANY REPORT OR STATEMENT ON THE BASIS OF WHICH SUCH PAYMENT WAS MADE,
OR PRECLUDE LESSOR FROM MAKING ANY CLAIM AGAINST LESSEE FOR ANY ADDITIONAL
AMOUNT PAYABLE BY LESSEE, OR PRECLUDE LESSEE FROM MAKING ANY CLAIM AGAINST
LESSOR FOR THE RETURN OF ANY EXCESS AMOUNT PAID BY LESSEE.

 


I.              SUPPLEMENTAL CAPITAL COST PAYMENTS:  IN ADDITION TO ALL OTHER
RENTALS AND CHARGES PAYABLE HEREUNDER BY LESSEE, LESSEE SHALL PAY THE FOLLOWING
ANNUAL BOND DEBT SERVICE CHARGES, WHICH SHALL BE BILLED ON A MONTHLY BASIS IN
ADVANCE EACH MONTH, IN RESPECT OF CERTAIN PROJECTS THAT WERE CONSTRUCTED FOR THE
BENEFIT OF LESSEE IN THE EXISTING TERMINAL FACILITIES PURSUANT TO THAT CERTAIN
AIRPORT AGREEMENT DATED FEBRUARY 26, 1959, AS AMENDED, TO WHICH LESSOR AND THE
COUNTY WERE AT ONE TIME PARTIES:


 

1.             $463,984.20 for the United Airlines relocation project;

 

2.             $12,015.00 for the Concourse G elevator project;

 

3.             $254,158.68 for the extension to Concourse C;

 

4.             $1,206,095.64 for the new Concourse G and related projects.

 

Lessee will pay the above annual Bond Debt Service on that portion of the Bonds
issued by the County in 1996 and Bonds issued by Lessor in 2003 (which refunded
Bonds issued by the County in 1993) even though the term of such debt service
obligation extends beyond the term of the lease of such temporary facilities. 
The foregoing notwithstanding, the parties acknowledge that the aforesaid
amounts will be

 

33

--------------------------------------------------------------------------------


 

adjusted if and when the coverage requirements change and/or the Bonds to which
such Bond Debt Service charges relate are refinanced or refunded.

 


ARTICLE IV

LESSOR COVENANTS; CAPITAL EXPENDITURES


 

A.            Lessor covenants:

 

1.             That it will provide efficient management and operation of the
Airport on the basis of sound business principles and that it will not incur
expense for Airport operation, maintenance and administration in excess of the
amounts reasonably and necessarily required therefor.

 

2.             That it shall operate the Airport in a manner so as to produce
revenues from concessionaires, tenants, and users of a nature and amount which
would be produced by a reasonably prudent operator of an airport.

 

3.             That it will comply in all respects with the revenue retention
requirement in § 511(a)(12) of the Airport and Airway Improvement Act of 1982,
as amended, now codified at 49 U.S.C. § 47107(b).

 

4.             That it will utilize competitive bidding procedures for the award
of all maintenance and operation contracts and construction contracts for the
Airport.

 

5.             That all senior appointed Airport officials shall have
professional qualifications commensurate with the responsibilities of the jobs
to be performed by such officials.

 

6.             That it will take all necessary actions to assure that the
personnel of Lessor, whose wages and benefits are included in O&M Expenses, are
actually performing work for the Airport as represented by such inclusion.

 

34

--------------------------------------------------------------------------------


 

7.             That it will operate Willow Run Airport only as a reliever
airport for the Airport with no scheduled air carrier or public charter
passenger service.

 

8.             That in each Fiscal Year it will use PFCs to pay PFC-eligible
Bond Debt Service due during such Fiscal Year in accordance with the provisions
of Exhibit H.

 

9.             That in each Fiscal Year it will make the following deposits into
the following funds and accounts in addition to or in furtherance of those fund
deposits required by any Bond Ordinance:

 

(A)              THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000) SHALL BE
DEPOSITED ANNUALLY INTO THE AUTHORITY DISCRETIONARY FUND;

 

(B)             DEPOSITS SHALL BE MADE INTO THE BOND RESERVE ACCOUNT, THE JUNIOR
LIEN BOND RESERVE ACCOUNT, THE OPERATION AND MAINTENANCE RESERVE FUND AND THE
RENEWAL AND REPLACEMENT FUND PURSUANT TO THE PROVISIONS OF APPLICABLE BOND
ORDINANCES; AND

 

(C)              (I) AMOUNTS INCLUDIBLE EACH FISCAL YEAR IN THE REVENUE
REQUIREMENT PURSUANT TO ITEM (D) OF THE DEFINITION THEREOF IN ARTICLE IIIE.3,
(II) UP TO $2.5 MILLION OF REVENUE RECEIVED BY LESSOR EACH FISCAL YEAR THAT IS
ATTRIBUTABLE TO AN AUTOMATED VEHICLE IDENTIFICATION PROGRAM FOR THE ENTIRE
AIRPORT, AND (III) ANY PROCEEDS RECEIVED BY LESSOR DURING SUCH FISCAL YEAR FROM
THE SALE OF THE AIRPORT PROPERTY SHOWN ON EXHIBIT F, SHALL BE DEPOSITED INTO THE
AIRPORT DEVELOPMENT FUND, TO BE ESTABLISHED AND HELD BY LESSOR FOR THE PURPOSES
DESCRIBED IN ARTICLE IVD.2 BELOW.

 

35

--------------------------------------------------------------------------------


 

10.           That it will subject all sales by it of the Airport property shown
on Exhibit F to noise easements in the form customarily used by Lessor as part
of its noise mitigation program.

 

B.            Lessor may issue Bonds to finance the costs (including all
reasonable costs incidental to the issuance and sale of such bonds) of capital
projects and may include the Bond Debt Service (including, among other things,
coverage requirements) on such Bonds in Lessee’s fees hereunder only after first
receiving approval of a Weighted Majority for such capital projects.

 

C.            Lessor may assign, in accordance with any Bond Ordinance and the
terms of this Agreement, certain of its interests in and pledge certain revenues
and receipts of the Airport as security for payment of the principal of,
premium, if any, and interest on Bonds.  Except as set forth in the preceding
sentence and except for residential property acquired by the Airport pursuant to
the Airport’s noise mitigation program, Lessor shall not pledge, sell, convey,
mortgage, encumber, assign or otherwise transfer the Airport or any portion
thereof during the term of this Agreement.

 

D.            The following limitations shall apply to expenditures from the
below-described funds and accounts:

 

1.                                       Expenditures to be made from the
Authority Discretionary Fund.  Lessor may make expenditures from the Authority
Discretionary Fund without approval by the air carriers for any lawful
Airport-system purpose, except that expenditures for Willow Run Airport shall
only be made if Lessor is in compliance with its covenant in Article IV.A.7.

 

36

--------------------------------------------------------------------------------


 

2.                                       Expenditures to be made from Airport
Development Fund.  Lessor may make capital expenditures from the Airport
Development Fund without approval by the air carriers for any lawful
Airport-system related purpose, provided that Lessor shall not pledge the
Airport Development Fund as security for any Bond or other debt of Lessor
without approval of a Majority-in-Interest of the air carriers, and provided,
further, that capital expenditures for Willow Run Airport shall only be made if
Lessor is in compliance with its covenant in Article IV.A.7.

 

E.             In order to permit Lessor to issue Bonds in compliance with
applicable securities laws, Lessee agrees that, upon the request of Lessor,
Lessee shall provide to Lessor such information with respect to Lessee as Lessor
deems reasonably necessary in order for Lessor to issue Bonds in compliance with
the requirements of Rule 15c-2(12) of the Securities and Exchange Commission.

 


ARTICLE V

CONSTRUCTION, MAINTENANCE AND REPAIR BY LESSEE


 

Lessee may construct or install at its own expense any equipment, improvements
and facilities, and any additions thereto, upon all or any part of the premises
hereunder leased to Lessee for its preferential use and may construct or install
at its own expense, any equipment, improvements and facilities authorized under
Article I hereof upon any Airport property not leased to Lessee for its
preferential use at such locations as may be approved by Lessor.  Plans and
specifications of any proposed construction or installation of improvements and
facilities (including any substantial alteration or addition thereto) shall be
submitted to and receive the prior approval of Lessor.  Lessor shall have the
right to refuse approval of such plans and specifications if the external
appearance of such improvements and facilities does not meet Lessor’s reasonable

 

37

--------------------------------------------------------------------------------


 

requirements for substantial uniformity of appearance of improvements and
facilities on the Airport, or, if the type or time of construction or
installation, or the location thereof does not meet Lessor’s reasonable
requirements for safe use of the Airport and appurtenances by other authorized
persons.  Lessor may, at its own cost, inspect any such construction or
installation.

 

Lessee shall keep and maintain all premises hereunder leased to Lessee for its
preferential use and all such improvements and facilities and additions thereto,
whether constructed or installed by it upon premises hereunder leased to it for
its preferential use or upon Airport property not leased to it for its
preferential use, in good condition and repair, reasonable wear and tear
excepted, and damage by fire or other casualty excepted.  Lessee shall not be
liable for the repair or restoration of damage to premises hereunder leased
where such damage results from fire, structural defect, or other casualty for
which Lessor has obtained and there is in effect adequate insurance protection
covering such fire or other casualty.  No restriction shall be placed upon
Lessee as to the architects, builders or contractors who may be employed by it
in connection with any construction, installation, alteration, repair or
maintenance of any such equipment, improvements, facilities and additions.

 

Lessee shall keep such premises leased to Lessee for its preferential use in a
sanitary and sightly condition, and shall provide all necessary janitor services
with respect thereto.

 

In the event that Lessee fails to perform for a period of thirty days after
written notice from Lessor so to do, any obligation required by this Article V
to be performed by Lessee at Lessee’s cost, or fails to correct any construction
or installation by it of any

 

38

--------------------------------------------------------------------------------


 

equipment, improvements or facilities not completed in accordance with the plans
and specifications approved by Lessor within thirty days of Lessor’s notice to
Lessee of a deviation from such plans and specifications and request for
appropriate changes in such construction and installation, Lessor, upon the
expiration of such thirty day period, may, but shall not be obligated to, enter
upon the premises involved and perform such obligation of Lessee, charging
Lessee the reasonable cost and expense thereof, and Lessee agrees to pay Lessor
such charge in addition to any other amounts payable by Lessee hereunder;
provided, however, that if Lessee’s failure to perform any such obligation
adversely affects or endangers the health or safety of the public or of
employees of Lessor, and if Lessor so states in its aforesaid notice to Lessee,
Lessor may but shall not be obligated to perform such obligation of Lessee at
any time after the giving of such notice and without awaiting the expiration of
said thirty day period, and charge to Lessee, and Lessee shall pay, as
aforesaid, the reasonable cost and expense of such performance.  If Lessor shall
perform any of Lessee’s obligations in accordance with the provisions of this
section, Lessor shall not be liable to Lessee for any loss of revenues to Lessee
resulting from such performance.

 


ARTICLE VI

RIGHT OF ENTRY BY LESSOR


 

Lessor may enter upon the premises now or hereafter leased exclusively or
preferentially to Lessee hereunder at any reasonable time for any purpose
necessary, incidental to, or connected with the performance of its obligations
hereunder, in the exercise of its governmental functions, or in the event of any
emergency.

 

39

--------------------------------------------------------------------------------


 


ARTICLE VII

MAINTENANCE, OPERATION AND REPAIR BY LESSOR


 

A.            Lessor shall operate, maintain and keep in good repair the areas
and facilities described in Article I hereof.  Lessor shall keep the Airport
free from obstruction, including, without limitation, the clearing and removal
of snow, vegetation, stones and other foreign matter from the runways, taxiways,
and loading areas and areas immediately adjacent to such runways, taxiways and
loading areas, as may be reasonably necessary for the safe, convenient and
proper use of the Airport by Lessee, and shall maintain and operate the Airport
in all respects in a manner at least equal to the highest standards or ratings
issued by the FAA for airports of similar size and character and in accordance
with all rules and regulations of the FAA.

 

Lessor shall provide and supply adequate heat to and air conditioning for the
premises hereunder leased to Lessee for its preferential or shared use, and
shall provide reasonable illumination and drinking water in the public and
passenger space in the South Terminal and the North Terminal and, except as
otherwise provided herein, for the areas and facilities adjacent thereto. Lessor
shall also provide adequate lighting for the vehicular parking spaces and
adequate field lighting on and for the Airport, including, without limiting the
generality hereof, boundary lights, landing lights, flood lights and beacons. 
Lessor shall also provide all janitor services and other cleaners necessary to
keep the vehicular parking spaces and the landing field of the Airport at all
times clean, neat, orderly, sanitary and presentable.  The cost of the items
required to be provided by Lessor in this paragraph shall be included in O& M
Expenses.

 

40

--------------------------------------------------------------------------------


 

Lessor shall provide adequate guards, at such times as may be required by the
circumstances, at all parts of the Airport that Lessee is entitled to use
jointly and in common with others.

 

In the event that Lessor fails to perform for a period of thirty days after
written notice from Lessee so to do, any obligation required by this Article VII
to be performed by Lessor at Lessor’s cost, Lessee, upon the expiration of such
thirty day period, may but shall not be obligated to perform such obligation of
Lessor and deduct the reasonable cost to Lessee of performing such obligation
from any rentals, fees or charges subsequently becoming due from Lessee to
Lessor under this Agreement; provided, however, that if Lessor’s failure to
perform any such obligation adversely affects or endangers the health or safety
of Lessee or of any of any of its employees, agents, passengers, guests,
patrons, invitees, or its or their suppliers of materials or furnishers of
service or any of its or their property, and if Lessee so states in its
aforesaid notice to Lessor, Lessee may but shall not be obligated to perform
such obligation of Lessor at any time after the giving of said notice and
without awaiting the expiration of said thirty day period, and Lessee may deduct
its reasonable costs of performance thereof from any rentals, fees or charges as
aforesaid.

 

Lessor shall have the right to relocate at its cost any equipment, improvements
and facilities constructed or installed by Lessee upon the Airport property not
leased hereunder to Lessee for its exclusive use or preferential use pursuant to
authorization therefor under Article I hereof; provided, however, that such
relocation shall be performed in such a manner and at such times as are
calculated to reduce to the minimum possible under the circumstances any
interference with Lessee’s operations at

 

41

--------------------------------------------------------------------------------


 

the Airport, that the relocated equipment, improvements and facilities shall,
when completed, be commensurate with the equipment, improvements and facilities
existing prior to such relocation.

 

B.            Notwithstanding the foregoing, Lessor hereby appoints Lessee as
Lessor’s agent for the performance of, and Lessee agrees to and undertakes to
perform, the Assigned Operations and Maintenance Functions to be performed by
Lessor pursuant to this Article VII with respect to the South Terminal, pursuant
to the following agreements:

 

1.             Lessee agrees to perform the Assigned Operations and Maintenance
Functions in a manner and to the standards as are established for Lessor in this
Article VII.

 

2.             In the event that Lessee fails to perform, for a period of 30
days after written notice from Lessor so to do, any obligation required by this
Article VII to be performed by Lessee at Lessee’s cost, Lessor, upon expiration
of such 30 day period, may, but shall not be obligated to, enter upon the
premises involved and perform such obligation of Lessee, provided, however, that
if Lessee’s failure to perform any such obligation adversely affects, or
endangers the health or safety of the public or of employees of Lessor, and if
Lessor so states in its aforesaid notice to Lessee, Lessor may, but shall not be
obligated to, perform such obligation of Lessee, at any time after the giving of
such notice and without awaiting the expiration of said 30 day period.

 

3.             As required by Article IIIH.1.(b)(iv) above, Lessee shall render
a detailed statement for reimbursement of the costs incurred by Lessee in
connection with

 

42

--------------------------------------------------------------------------------


 

the Assigned Operations and Maintenance Functions undertaken by Lessee under
this Article VII within 20 days after the end of each month.  Lessee also shall
be entitled to reimbursement from Lessor for any costs incurred by Lessee for
salaries and benefits of Lessee’s employees exclusively assigned to the Assigned
Operations and Maintenance Functions and who are based at, and spend
substantially all of their work time at, the Airport.  Lessor shall be entitled
to audit all monthly statements of costs rendered by Lessee, and Lessee will
make available to Lessor all of the records supporting such statements.  In lieu
of reimbursement payments by Lessor to Lessee of Lessee’s aforesaid costs,
Lessee shall be entitled to net the reimbursement amounts against payments due
Lessor pursuant to Article III.H.3 above.   All such costs shall be deemed to be
South Terminal O&M Expenses, and includible as such for all purposes under this
Agreement.

 

4.             In the performance of the functions undertaken pursuant to this
Article VII by contractor or third party forces engaged by Lessee, Lessee shall
require payment of wage rates and provision of benefits comparable to the wage
rates and benefits paid and provided to workers engaged in similar skilled
trades work for building maintenance projects in the Detroit Metropolitan Area.

 

5.             Lessor shall obtain the concurrence of Lessee for all
modifications to the South Terminal that will adversely affect South Terminal
building-wide systems or interior building signage.

 

43

--------------------------------------------------------------------------------


 


ARTICLE VIII

UTILITY SERVICES


 

Lessor shall, directly or by arrangement with appropriate utility companies or
suppliers, supply Lessee with electrical current, gas, water, telephone and
sewerage facilities.  Lessor shall also supply electrical current to the ramp
areas to be used by Lessee in common with others.

 


ARTICLE IX

SPACE FOR UNITED STATES WEATHER BUREAU, POSTAL SERVICE,
FEDERAL AVIATION ADMINISTRATION, AND EXPRESS AGENCIES


 

Lessor shall, upon request of such persons or governmental or express agencies
make available reasonable and convenient space and facilities at the Airport for
the use of the United States Postal Service, or any person required to use such
space by regulations thereof, and for the use of an express agency or agencies
at a reasonable rental charge to such persons, governmental agency and express
agencies; and Lessor shall in like manner make available reasonable and
convenient space and facilities at the Airport for the use of the United States
Weather Bureau and FAA.

 


ARTICLE X

AIRLINE CLUBS


 

Any other provision of this Agreement to the contrary notwithstanding, Lessee
shall have the right to operate directly or through a designee, assignee or
sub-lessee, member-only club facilities within such appropriate space leased to
it in the South Terminal for such purposes, which club facilities shall be
authorized to serve food and beverages; provided, however, food and beverages
served in such member-only club

 

44

--------------------------------------------------------------------------------


 

facilities will be obtained by Lessee from an Airport food concessionaire to the
extent that same are available for purchase from an Airport food concessionaire.

 


ARTICLE XI

RULES AND REGULATIONS


 

Lessor shall adopt and enforce reasonable rules and regulations and any
reasonable amendments thereto, with respect to the use of the Airport, which
shall provide for the safety of those using the Airport, and Lessee agrees to
observe and obey the same; provided, that such rules and regulations shall be
consistent with safety and with rules, regulations and orders of the FAA with
respect to aircraft operations at the Airport; and provided further, that such
rules and regulations shall not be inconsistent with the procedures prescribed
or approved from time to time by the FAA with respect to the operation of
Lessee’s aircraft at the Airport.  Lessee shall be given notice of all
amendments to rules and regulations as are from time to time adopted by Lessor
and no such amendment shall be effective as to Lessee until thirty (30) days
after the date of such notice unless Lessor states in said notice that the
amendment is of an emergency nature, in which case the amendment shall be
immediately effective.

 


ARTICLE XII

CONTROL OF RATES, FARES OR CHARGES


 

Lessor shall have no control whatsoever over the rates or charges that Lessee
may prescribe for any of its services to, from, through or at the Airport, or
between the Airport and Lessee’s ticket offices or other stopping places in the
City of Detroit or the County of Wayne, or elsewhere, nor shall Lessor, except
to the extent reasonably necessary to prevent physical damage or injuries to
persons or property at the Airport, in any manner whatsoever, control the type,
design, style, figuration, weight, allowable

 

45

--------------------------------------------------------------------------------


 

loads, specifications or means of propulsion of, or use of space on, the
aircraft Lessee may operate to and from said Airport, or the point of origin or
destination of flights operated by Lessee to or from the Airport.

 


ARTICLE XIII

DAMAGE OR DESTRUCTION OF PREMISES


 

Notwithstanding the provisions of Article V as to maintenance and repair of
premises by Lessee, if any terminal at the Airport shall be partially damaged by
fire, the elements, the public enemy or other casualty but not rendered
untenantable, the same shall be repaired with due diligence by Lessor at its own
cost and expense.  In case any such terminal is so damaged or destroyed by fire,
the elements, the public enemy or other casualty, that it will or does become
untenantable, the said building shall be repaired, reconstructed or restored as
the case may be, with due diligence by Lessor at its own cost and expense, and
the rent payable hereunder with respect to said building shall be paid up to the
time of such damage or destruction and shall thenceforth abate until such time
as the said building shall be made tenantable.  Lessor shall maintain insurance
sufficient to enable it to fulfill its obligations under this Article.

 

In the event that the Airport or any other premises herein leased are rendered
untenantable or unusable because of the condition thereof, there shall be a
reasonable and proportionate abatement of the rentals, fees and charges provided
for herein during the period that the same are so untenantable or unusable.

 

46

--------------------------------------------------------------------------------


 


ARTICLE XIV

CANCELLATION BY LESSOR


 

Lessor may cancel this Agreement by giving Lessee sixty (60) days advance
written notice to be served as hereinafter provided, upon or after the happening
of any one of the following events:

 

(A)           THE FILING BY LESSEE OF A VOLUNTARY PETITION IN BANKRUPTCY;

 

(B)           THE INSTITUTION OF PROCEEDINGS IN BANKRUPTCY AGAINST LESSEE AND
THE ADJUDICATION OF LESSEE AS A BANKRUPT PURSUANT TO SUCH PROCEEDINGS IF SUCH
ADJUDICATION SHALL REMAIN UNVACATED OR UNSTAYED FOR A PERIOD OF AT LEAST SIXTY
(60) DAYS;

 

(C)           THE TAKING BY A COURT OF COMPETENT JURISDICTION OF LESSEE AND ITS
ASSETS PURSUANT TO PROCEEDINGS BROUGHT UNDER THE PROVISIONS OF ANY FEDERAL
REORGANIZATION ACT IF THE JUDGMENT OF SUCH COURT SHALL REMAIN UNVACATED OR
UNSTAYED FOR A PERIOD OF AT LEAST SIXTY (60) DAYS;

 

(D)           THE APPOINTMENT OF A RECEIVER OF LESSEE’S ASSETS IF SUCH
APPOINTMENT BY A COURT OF COMPETENT JURISDICTION SHALL REMAIN UNVACATED OR
UNSTAYED FOR A PERIOD OF AT LEAST SIXTY (60) DAYS;

 

(E)           THE DIVESTITURE OF LESSEE’S ESTATE HEREIN BY OTHER OPERATION OF
LAW;

 

(F)            THE ABANDONMENT BY LESSEE OF ITS CONDUCT OF AIR TRANSPORTATION AT
THE AIRPORT;

 

(G)           IF THE LESSEE SHALL BE PREVENTED FOR A PERIOD OF SIXTY (60) DAYS
(AFTER EXHAUSTING OR ABANDONING ALL APPEALS) BY ANY ACTION OF ANY GOVERNMENTAL
AUTHORITY, BOARD, AGENCY OR OFFICER HAVING JURISDICTION THEREOF FROM CONDUCTING
AIR TRANSPORTATION AT THE AIRPORT UNLESS IT IS SO PREVENTED FROM

 

47

--------------------------------------------------------------------------------


 

CONDUCTING AIR TRANSPORTATION, EITHER (1) BY REASON OF THE UNITED STATES OR ANY
AGENCY THEREOF ACTING DIRECTLY OR INDIRECTLY, TAKING POSSESSION OF AND
OPERATING, IN WHOLE OR IN SUBSTANTIAL PART, THE PREMISES AND SPACE LEASED OR
OPERATED BY THE LESSEE, OR PREMISES REQUIRED FOR THE ACTUAL OPERATION OF
LESSEE’S AIRCRAFT TO AND FROM THE AIRPORT, OR (2) IF ALL OR A SUBSTANTIAL PART
OF THE PREMISES AND SPACE LEASED BY THE LESSEE SHALL BE ACQUIRED IN THE MANNER
DESCRIBED IN ARTICLE XXIV HEREOF;

 

(H)           THE DEFAULT BY LESSEE IN THE PERFORMANCE OF ANY COVENANT OR
AGREEMENT HEREIN REQUIRED TO BE PERFORMED BY LESSEE AND THE FAILURE OF LESSEE TO
REMEDY SUCH DEFAULT FOR A PERIOD OF SIXTY (60) DAYS AFTER RECEIPT FROM LESSOR OF
WRITTEN NOTICE TO REMEDY THE SAME; PROVIDED, HOWEVER, THAT NO NOTICE OF
CANCELLATION, AS ABOVE PROVIDED, SHALL BE OF ANY FORCE OR EFFECT IF LESSEE SHALL
HAVE REMEDIED THE DEFAULT PRIOR TO RECEIPT OF LESSOR’S NOTICE OF CANCELLATION;

 

Notwithstanding anything to the contrary herein contained, Lessor shall not have
the right to cancel, or give notice of cancellation of, this Agreement solely by
reason of Lessee’s failure or refusal to pay any part of the rentals, fees or
charges provided for in this Agreement if, within sixty (60) days after such
failure or refusal, Lessee shall have given to Lessor a written notice stating
that Lessee in good faith predicates such failure or refusal upon either or both
of the following: (1) any provision of this Agreement granting to Lessee in
specified events a reduction in or abatement of any rentals, fees

 

48

--------------------------------------------------------------------------------


 

or charges payable by Lessee to Lessor hereunder, or (2) any provision of this
Agreement authorizing Lessee in specified events to deduct from any such
rentals, fees or charges, the reasonable cost to Lessee of performing any
obligation or obligations required by this Agreement to be performed by Lessor.

 

No waiver or default by Lessor of any of the terms, covenants or conditions
hereof to be performed, kept and observed by Lessee shall be construed to be or
act as a waiver of any subsequent default of any of the terms, covenants and
conditions herein contained to be performed, kept and observed by Lessee.  The
acceptance of rental by Lessor for any period or periods after a default of any
of the terms, covenants and conditions herein contained to be performed, kept
and observed by Lessee, shall not be deemed a waiver of any right on the part of
Lessor to cancel this Agreement for failure by Lessee to so perform, keep or
observe any of the terms, covenants or conditions of this Agreement.

 


ARTICLE XV

CANCELLATION BY LESSEE


 

Lessee, in addition to any other right of cancellation herein given to Lessee or
any other rights to which Lessee may be entitled by law or otherwise, may, so
long as Lessee is not in default in any payments to Lessor hereunder, cancel
this Agreement by giving Lessor sixty (60) days advance written notice to be
served as hereinafter provided, upon or after the happening of any one of the
following events:

 

(A)           THE FAILURE OR REFUSAL, FOR REASONS BEYOND THE CONTROL OF LESSEE,
OF THE FAA, AT ANY TIME DURING THE TERM OF THIS AGREEMENT OR ANY RENEWAL
THEREOF, TO PERMIT LESSEE TO OPERATE INTO OR FROM THE AIRPORT WITH ANY TYPE OF
AIRCRAFT WHICH LESSEE MAY BE LICENSED TO OPERATE INTO OR FROM OTHER AIRPORTS OF
LIKE SIZE AND CHARACTER AND WHICH LESSEE MAY REASONABLY DESIRE TO OPERATE INTO
OR FROM THE AIRPORT;

 

49

--------------------------------------------------------------------------------


 

(B)           ISSUANCE BY ANY COURT OF COMPETENT JURISDICTION OF AN INJUNCTION
IN ANY WAY SUBSTANTIALLY PREVENTING OR RESTRAINING THE USE OF THE AIRPORT OR ANY
PART THEREOF NECESSARY FOR LESSEE’S OPERATIONS, AND THE REMAINING IN FORCE OF
SUCH INJUNCTION FOR A PERIOD OF AT LEAST SIXTY (60) DAYS AT LEAST AFTER LESSOR
HAS EXHAUSTED OR ABANDONED ALL APPEALS;

 

(C)           THE INABILITY OF LESSEE DUE TO CIRCUMSTANCES BEYOND ITS CONTROL TO
USE, FOR A PERIOD IN EXCESS OF NINETY (90) DAYS, THE AIRPORT OR TO EXERCISE ANY
RIGHTS AND PRIVILEGES GRANTED TO LESSEE HEREUNDER AND NECESSARY TO ITS
OPERATIONS BECAUSE OF ANY LAW OR ORDINANCE, OR BECAUSE OF ANY ORDER, RULE,
REGULATION OR OTHER ACTION OR ANY NON-ACTION OF THE FAA OR ANY OTHER
GOVERNMENTAL AUTHORITY, OR, BECAUSE OF EARTHQUAKE, OTHER CASUALTY (EXCEPTING
FIRE) OR BECAUSE OF ACTS OF GOD OR THE PUBLIC ENEMY;

 

(D)           THE DEFAULT BY LESSOR IN THE PERFORMANCE OF ANY COVENANT OR
AGREEMENT HEREIN REQUIRED TO BE PERFORMED BY LESSOR AND THE FAILURE OF LESSOR TO
REMEDY SUCH DEFAULT FOR A PERIOD OF NINETY (90) DAYS AFTER RECEIPT FROM LESSEE
OF WRITTEN NOTICE TO REMEDY THE SAME; PROVIDED, HOWEVER, THAT NO NOTICE OF
CANCELLATION, AS ABOVE PROVIDED, SHALL BE OF ANY FORCE OR EFFECT IF LESSOR SHALL
HAVE REMEDIED THE DEFAULT PRIOR TO RECEIPT OF LESSEE’S NOTICE OF CANCELLATION.

 

Lessee’s performance of all or any part of this Agreement for or during any
period or periods after a default of any of the terms, covenants and conditions
herein contained to be performed, kept and observed by Lessor, shall not be
deemed a waiver of any right on the part of Lessee to cancel this Agreement for
failure by Lessor so to

 

50

--------------------------------------------------------------------------------


 

perform, keep or otherwise observe any of the terms, covenants, or conditions
hereof to be performed, kept and observed by Lessor, or be construed to be or
act as a waiver by Lessee of any subsequent default of any of the terms,
covenants and conditions herein contained to be performed, kept and observed by
Lessor.

 


ARTICLE XVI

SUSPENSION AND ABATEMENT


 

In the event that Lessor’s operation of the Airport or Lessee’s operation at the
Airport should be restricted substantially by action of any court of competent
jurisdiction or by action of the federal government or any agency thereof, or by
action of the State of Michigan or any agency thereof, then either party hereto
shall have the right, upon written notice to the other, to a suspension of this
Agreement and an abatement of a just proportion of the services and facilities
to be afforded hereunder, or a just proportion of the payments to become due
hereunder, from the time of such notice until such restriction shall have been
remedied and normal operations restored.  Ascertainment of all matters under
this Article shall be determined by agreement or by arbitration as provided in
Article XVII hereof.

 


ARTICLE XVII

ARBITRATION


 

If any controversy or claim should arise out of, under, or relating to, the
provisions of Articles III or XVI of this Agreement, then either party may by
notice in writing to the other, submit the controversy or claim to arbitration. 
The party desiring such arbitration shall give written notice to that effect to
the other party, specifying in said notice the name and address of the person
designated to act as arbitrator on its behalf.  Within fifteen (15) days after
the service of such notice, the other party shall

 

51

--------------------------------------------------------------------------------


 

give written notice to the first party specifying the name and address of the
person designated to act as arbitrator on its behalf.  The arbitrators thus
appointed shall appoint a third disinterested person of recognized competence in
such field, and such three arbitrators shall as promptly as possible determine
the controversy or claim.

 

If the two arbitrators appointed by the parties shall be unable to agree upon
the appointment of a third arbitrator within fifteen (15) days after the
appointment of the second arbitrator, then within fifteen (15) days thereafter
either of the parties upon written notice to the other party, on behalf of both,
may request the appointment of a disinterested person of recognized competence
in the field involved as the third arbitrator by the then chief judge of the
United States District Court for the Eastern District of Michigan, Southern
Division, or upon his failure, refusal or inability to act, may request such
appointment by the then miscellaneous presiding judge of the Circuit Court
(Third Judicial Circuit) of the State of Michigan, County of Wayne, or, upon his
failure, refusal or inability to act, may apply to the Circuit Court (Third
Judicial Circuit) of the State of Michigan, County of Wayne for the appointment
of such third arbitrator, and the other party shall not raise any question as to
the court’s full power and jurisdiction to entertain the application and make
the appointment. If none of the parties shall so request such appointment of a
third arbitrator within fifteen (15) days after the expiration of the period
within which the two arbitrators are to appoint a third arbitrator as
hereinabove provided, the rights of each party to arbitrate the matter shall be
deemed to have been waived and either of the parties may proceed to enforce
whatever remedies, legal or otherwise, it may otherwise have.

 

52

--------------------------------------------------------------------------------


 

The decision in which any two of the three arbitrators so appointed and acting
hereunder concur shall in all cases be binding and conclusive upon the parties. 
Each party shall pay the fees and expense of the arbitrator appointed by such
party and one-half of the other expense of the arbitration properly incurred
hereunder.

 

Each of the parties hereto agree that if, in the opinion of the other party, any
separate agreement is required by law in order to effectuate or enforce the
arbitration provisions hereinabove contained, it will execute such separate
agreement provided that the same is not inconsistent with the terms and
provisions of this Agreement.

 


ARTICLE XVIII

INDEMNITY


 

Lessee agrees to indemnify and hold Lessor harmless from and against all
liability for injuries to persons or damage to property caused by Lessee’s use
and occupancy of or operations at the Airport; provided, however, that Lessee
shall not be liable for any injury, damage or loss caused by Lessor’s sole
negligence or by the joint negligence of Lessor and any person other than
Lessee; and provided further that Lessor shall give to the Lessee prompt and
timely notice of any claim made or suit instituted which in any way, directly or
indirectly, contingently or otherwise, affects or might affect Lessee, and
Lessee shall have the right to compromise and defend the same to the extent of
its own interest.

 


ARTICLE XIX

INSURANCE


 


LESSEE, AT ITS OWN EXPENSE AND IN ITS OWN NAME, AND IN LESSOR’S NAME AND IN THE
NAME OF THE COUNTY AS ADDITIONAL INSUREDS, AS THEIR INTERESTS MAY APPEAR, SHALL,
AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, MAINTAIN AND KEEP IN EFFECT THE
FOLLOWING

 

53

--------------------------------------------------------------------------------


 

policies of insurance issued by a financially responsible insurance company or
companies authorized to do business in the State of Michigan, insuring Lessee
against all liabilities to the public for loss resulting from injury to persons
or damage to property arising out of or caused by Lessee’s operations, acts or
omissions or those of Lessee’s employees, agents or contractors, subject to the
limitations set forth in Article XVIII hereof in respect of Lessor’s negligence:


 


1.             COMMERCIAL GENERAL LIABILITY INSURANCE, WHICH INCLUDES COVERAGE
FOR PREMISES AND OPERATIONS, AND A CONTRACTUAL LIABILITY ENDORSEMENT COVERING
THE OBLIGATIONS ASSUMED BY LESSEE UNDER ARTICLE XVIII, SAID POLICY NOT TO
INCLUDE ANY EXCLUSIONS FROM LIABILITY OTHER THAN THOSE EXCLUSIONS WHICH ARE A
PART OF THE STANDARD, BASIC, UNAMENDED AND UNENDORSED COMMERCIAL GENERAL
LIABILITY POLICY AND, IN ADDITION, SHALL NOT CONTAIN ANY EXCLUSION FOR BODILY
INJURY TO OR SICKNESS, DISEASE OR DEATH OF ANY EMPLOYEE OF LESSEE WHICH WOULD
CONFLICT WITH OR IN ANY WAY IMPAIR COVERAGE UNDER THE CONTRACTUAL LIABILITY
ENDORSEMENT.  SAID POLICY SHALL PROVIDE COMBINED BODILY INJURY AND PROPERTY
DAMAGE LIABILITY INSURANCE WITH LIMITS OF NOT LESS THAN $5,000,000 PER PERSON
AND $10,000,000 PER OCCURRENCE.


 


2.             AVIATION PUBLIC LIABILITY INSURANCE:


 


BODILY INJURY LIABILITY:

 

For injury or wrongful death per person

 

$

5,000,000

 

For injury or wrongful death from any one occurrence

 

$

50,000,000

 

 

54

--------------------------------------------------------------------------------


 

Property Damage Liability:

 

For all damages arising out of injury to or destruction of property in any one
occurrence

 

$

10,000,000

 

 


3.             WORKERS COMPENSATION INSURANCE COVERAGE AS REQUIRED BY THE LAWS
OF THE STATE OF MICHIGAN AND EMPLOYER’S LIABILITY INSURANCE IN AN AMOUNT OF NOT
LESS THAN $500,000.


 


4.              ALL RISK PHYSICAL DAMAGE INSURANCE FOR 100% OF THE REPLACEMENT
COST OF ALL INSURABLE FIXED IMPROVEMENTS LOCATED IN LESSEE’S PREFERENTIAL SOUTH
TERMINAL SPACE.


 

Each of the above policies shall provide for at least thirty (30) days advance
written notice to Lessor prior to any cancellation, termination, or material
modification of the policy or any part thereof.  Promptly upon approval of this
Agreement by Lessor’s Board and by the expiration date of any expiring policy,
Lessee must deliver to the Contract Compliance Division of Lessor at Detroit
Metropolitan Wayne County Airport, L. C. Smith Terminal, Mezzanine Level,
Detroit, Michigan 48242, either a certificated copy of each insurance policy
required hereunder or a certificate of insurance as evidence of compliance with
this section.  If, at any time, any of the policies fail to comply with the
provisions of this Section, Lessee shall promptly obtain new policies complying
with this Section.  Compliance with this Section is a continuing condition to
Lessee’s enjoyment of the rights and privileges granted under this Agreement. 
In the event Lessee fails to maintain and keep in force insurance as required
herein, Lessee will be deemed in default and, at Lessor’s election, shall
forewith cease all operations

 

55

--------------------------------------------------------------------------------


 

from and at all terminal space at the Airport, without abatement of rental,
until such default is remedied..

 


ARTICLE XX

QUIET ENJOYMENT


 

Lessor agrees that on payment of the rentals, fees and charges as herein
provided and performance of the covenants and agreements on the part of Lessee
to be performed hereunder, Lessee shall peaceably have and enjoy the leased
premises and all the rights and privileges of the Airport, its appurtenances and
facilities granted herein.

 


ARTICLE XXI


 


TITLE TO EQUIPMENT, IMPROVEMENTS
AND FACILITIES ERECTED BY LESSEE


 

It is agreed that title to any equipment, improvements, and facilities, and any
additions thereto, irrespective of whether the same would otherwise become a
fixture under Michigan law (including without limitation all buildings, hangars,
structures, storage tanks, pipes, pumps, wires, poles, machinery and
air-conditioning equipment), constructed or installed by Lessee upon the
premises leased hereunder to Lessee for its exclusive or preferential use or
upon other Airport property (other than equipment, improvements and facilities
financed by Lessor, whether with the proceeds of Bonds, PFCs, Federal funds or
otherwise), shall remain the property of Lessee, unless it has at any time
during the term of this Agreement by written notice and election, vested title
to all or any part thereof in Lessor.  Lessee shall have the right at any time
during the term of this agreement, or any renewal or extension hereof, to remove
any or all of such equipment, improvements and facilities, provided Lessee is
not at any such time in

 

56

--------------------------------------------------------------------------------


 

default in its payments to Lessor hereunder and subject further to Lessee’s
obligation to repair all damage, if any, reasonable wear and tear excepted,
resulting from such removal. If at any time during this Agreement, Lessee has
exercised its right to vest title to such equipment, improvements and facilities
in Lessor, it shall no longer have the right to remove such property. Lessee
agrees to remove said equipment, improvements and facilities at the expiration
or other termination of this Agreement irrespective of whether it has exercised
its right of election to vest title to the same in Lessor, if so requested by
Lessor, and, upon failure so to do, Lessor shall have the right to remove the
same and charge to Lessee the actual cost of such removal and restoration of the
site to its original condition, ordinary wear and tear excepted. Any such
equipment, improvements or facilities not removed by Lessee prior to the
expiration or other termination of this Agreement shall thereupon become the
property of Lessor.

 


ARTICLE XXII

SURRENDER OF POSSESSION


 

Upon the expiration or earlier termination of this Agreement or any renewal
hereof, Lessee shall forthwith surrender possession of the premises in as good
condition as when received, reasonable wear and tear, damage by flood, fire,
earthquake, other casualty, Acts of God or the public enemy, excepted.

 


ARTICLE XXIII

MINERAL RIGHTS


 

It is agreed and understood that all water, gas, oil and mineral rights in and
under the soil are expressly reserved to Lessor.

 

57

--------------------------------------------------------------------------------


 


ARTICLE XXIV

CONDEMNATION


 

Upon the acquisition by condemnation or the exercise of the power of eminent
domain under any Federal or state statute by the Federal Government, the State
of Michigan, or any Federal or state agency or any other person vested with such
power, of a temporary or permanent interest in all or any part of the Airport,
Lessor and Lessee each shall have the right to appear and file claims for
damages, to the extent of their respective interests, in the condemnation or
eminent domain proceedings, to participate in any and all hearings, trials and
appeals therein, and to receive and retain such amount as they may lawfully be
entitled to receive as damages or payment as a result of such acquisition.

 


ARTICLE XXV

ASSIGNMENT AND SUBLETTING


 

A.                                   Lessee shall not at any time assign this
Agreement or any part hereof, or sublet any premises now or hereafter leased to
Lessee, without the consent in writing of Lessor, which consent will not be
unreasonably withheld; provided, that the foregoing shall not prevent the
assignment of this Agreement to any corporation with which Lessee may merge or
consolidate, or which may succeed to the business of Lessee. No such subletting,
however, shall release Lessee from its obligations to pay any and all of the
rentals, charges, and fees provided or from any other obligation under this
Agreement.

 

B.                                     Except as provided in Article IIIB.2.(b),
Lessor shall not at any time assign this Agreement or any part hereof, or
pledge, sell, convey, mortgage, encumber, assign

 

58

--------------------------------------------------------------------------------


 

or otherwise transfer the Airport or any portion thereof during the term of this
Agreement.

 


ARTICLE XXVI

SUBSIDIARY COMPANIES


 

The right to use the premises and facilities leased to Lessee under Article I
hereof, or which it may subsequently be entitled to use in accordance with the
exercise of options pursuant to this Agreement, in the manner specified in such
Article and any other Articles of this Agreement, shall be extended to all of
Lessee’s subsidiary companies at no additional cost.

 


ARTICLE XXVII

NOTICES


 

Notices to Lessor provided for herein shall be sufficient if sent by registered
mail, postage prepaid, addressed to Chief Executive Officer, Wayne County
Airport Authority, Detroit Metropolitan Wayne County Airport, Detroit, Michigan
48242; and notices to Lessee, if sent by registered mail, postage prepaid,
addressed to Lessee at the address set forth on page 1 of this Agreement,
Attention: Vice President—Facilities and Airport Affairs, or to such other
respective addresses as the parties may designate to each other in writing from
time to time.

 


ARTICLE XXVIII

DEFINITIONS


 

1.                                       “Activity Fee” shall mean, with respect
to each Signatory Airline, the Activity Fee calculated pursuant to its Airport
Agreement.

 

2.                                       “Activity Fee Rate” shall mean the rate
established pursuant to Article III.E.2.

 

59

--------------------------------------------------------------------------------


 

3.                                       “Agreement” shall mean this Airport Use
and Lease Agreement.

 

4.                                       “Air Transportation” shall mean the
business of transporting natural persons, property, cargo and mail by aircraft.

 

5.                                       “Airport” shall have the meaning set
forth in the first “Whereas” clause of this Agreement.

 

6.                                       “Airport Agreement” shall mean,
collectively, (a) until the end of Fiscal Year 2008, this Agreement and each
other airport use and lease agreement with respect to the Airport that is
substantially the same as this Agreement, the 2002 Airport Agreement or the
Amended and Restated Airport Agreements in effect as of the date of this
Agreement with the other Signatory Airlines, except with respect to specific
leased premises thereunder, and (b) commencing October 1, 2008, this Agreement
and each other airport use and lease agreement with respect to the Airport that
is substantially the same as this Agreement, except with respect to specific
leased premises thereunder.

 

7.                                       “Airport Development Fund” shall mean
the fund of such name established under the Master Bond Ordinance.

 

8.                                       “Airport-system” shall mean the Airport
and Willow Run Airport.

 

9.                                       “Approved Maximum Landing Weight” for
any aircraft shall mean the maximum landing weight approved by the FAA for
landing such aircraft at the Airport.

 

10.                                 “Assigned Operations and Maintenance
Functions” shall mean:  (a) operation and maintenance for all of Lessee’s
Preferential South Terminal Space, (b) operation and maintenance (including
janitorial services, cleaning and minor repairs) of all of the Shared Use South
Terminal Space and public space in the South Terminal and the mechanical
equipment therein, (c) the operation and maintenance of all

 

60

--------------------------------------------------------------------------------


 

building-wide services, such as heating, cooling, lighting, and electrical
services and (d) the maintenance and repairs of the interior and exterior
floors, walls, ceilings and roof of the South Terminal. The foregoing
notwithstanding, Assigned Operations and Maintenance Functions shall not
include: (i) operation of the Shared Use South Terminal Space (including gate
allocation and utilization), and FIS Facilities in the South Terminal, (ii) the
selection of concessionaires in the South Terminal and operations and
maintenance functions to be performed by such concessionaires in the South
Terminal, and (iii) police and building security functions in the South
Terminal.

 

11.                                 “Authority Act” shall mean the Public
Airport Authority Act, Public Act 90, Michigan Public Acts of 2002.

 

12.                                 “Authority-Controlled Airline Space” shall
mean South Terminal Authority-Controlled Airline Space and North Terminal
Authority-Controlled Airline Space.

 

13.                                 “Authority-Controlled Airline Space
Revenues” shall mean revenue received by Lessor for the use of
Authority-Controlled Airline Space.

 

14.                                 “Authority Discretionary Fund” shall mean
the fund of such name established pursuant to the Master Bond Ordinance.

 

15.                                 “Bond Debt Service” shall mean, for any
Fiscal Year, all amounts of any nature whatsoever payable during such Fiscal
Year under the Master Bond Ordinance into the Bond Fund (including, but not
limited to, the Bond Reserve Account), the Junior Lien Bond Fund (including, but
not limited to, the Junior Lien Bond Reserve Account), the Operation and
Maintenance Reserve Fund and the Renewal and Replacement Fund, any other payment
required by Section 604 of the Master Bond Ordinance

 

61

--------------------------------------------------------------------------------


 

(including, but not limited to, amounts required to satisfy debt service
coverage requirements), reduced in all cases by an amount equal to any interest
payable on Bonds during such Fiscal Year from Bond proceeds.

 

16.                                 “Bond Fund” shall mean the fund of such name
established pursuant to the Master Bond Ordinance.

 

17.                                 “Bond Ordinance” shall mean Ordinance 319,
the Master Bond Ordinance and such ordinances enacted and amended from time to
time under which Lessor is authorized to issue Bonds.

 

18.                                 “Bond Reserve Account” shall mean the fund
of such name established pursuant to the Master Bond Ordinance.

 

19.                                 “Bonds” shall mean bonds issued by the
County pursuant to Ordinance 319 prior to the Transfer, bonds, notes and other
obligations issued by Lessor pursuant to the Master Bond Ordinance and such
other bonds, notes and other obligations that are secured by a pledge of
Revenues or net Revenues, on a senior or subordinate lien basis. The term
“Bonds” does not include bonds, notes and other obligations secured other than
by Revenues and issued under a separate indenture or ordinance the proceeds of
which bonds, notes or other obligations are used to finance capital projects at
or related to the Airport, such as bonds issued to construct Special Facilities
or bonds secured solely by PFC revenue.

 

20.                                 “Cost Centers” shall mean the South Terminal
Cost Center, the North Terminal Cost Center and the Airport Cost Center, which
shall be certain areas of the Airport grouped together for the purpose of
accounting for Revenues, O&M Expenses and Bond Debt Service. Each such area is a
Cost Center.

 

62

--------------------------------------------------------------------------------


 

21.                                 “Cost of the North Terminal” shall mean, for
any Fiscal Year, the Cost of the North Terminal calculated for that Fiscal Year
pursuant to Article IIIC.2.

 

22.                                 “Cost of the South Terminal” shall mean, for
any Fiscal Year, the Cost of the South Terminal calculated for that Fiscal Year
pursuant to Article IIIC.1.

 

23.                                 “County” shall mean the County of Wayne,
Michigan.

 

24.                                 “Date of Beneficial Occupancy” shall mean,
with regard to any terminal facility, the date on which an air transportation
company occupies such facility for the operation of its Air Transportation
business.

 

25.                                 “Existing Terminal Facilities” shall mean
space, improvements and facilities in the terminals in operation at the Airport
prior to February 26, 2002.

 

26.                                 “FAA” shall mean the Federal Aviation
Administration, or any successor agency.

 

27.                                 “Final Audit” shall have the meaning set
forth in Article III.H.5.

 

28.                                 “FIS Facilities” shall mean that portion of
the terminals at the Airport consisting of facilities for the United States
Custom Service, the United States Immigration and Naturalization Service, the
United States Department of Health and Human Services and the United States
Department of Agriculture, and any successor departments or services thereto,
for the processing of arriving international passengers.

 

29.                                 “Fiscal Year” shall mean October 1 of any
year through September 30 of the following year or such other fiscal year as
Lessor may adopt for the Airport.

 

30.                                 “International Facilities Use Fees” shall
mean the fees for use of FIS Facilities charged pursuant to Article III.F.

 

63

--------------------------------------------------------------------------------


 

31.                                 “June 6, 2001 Weighted Majority Request”
shall have the meaning set forth in Exhibit H.

 

32.                                 “Junior Lien Bond Fund” shall mean the fund
of such name established pursuant to the Master Bond Ordinance.

 

33.                                 “Junior Lien Bond Reserve Account” shall
mean the fund of such name established pursuant to the Master Bond Ordinance.

 

34.                                 “Lessee’s Preferential South Terminal Space”
shall have the meaning set forth in Article IB.2.(a).

 

35.                                 “Majority-in-Interest of the air carriers”
shall mean either (i) seventy-five percent (75%) of the Signatory Airlines who
together have landed fifty-one percent (51%) of the total landed weight of all
such Signatory Airlines during the immediately preceding calendar year (as such
weight is reflected by official Airport records), or (ii) fifty-one percent
(51%) of the Signatory Airlines who have together landed seventy-five percent
(75%) of the total landed weight of all such Signatory Airlines during the
immediately preceding calendar year (as such weight is reflected by official
Airport records).

 

36.                                 “Master Bond Ordinance” shall mean that
Master Revenue Bond Ordnance adopted by the Authority Board on September 26,
2003, which assumed, amended, restated and superseded Ordinance 319, as the
Master Bond Ordinance shall be amended or supplemented from time to time by
series ordinances or otherwise.

 

37.                                 “Mid-Year Projection” shall have the meaning
set forth in Article III.H.4.

 

38.                                 “New Bonds” shall have the meaning set forth
in Exhibit H.

 

64

--------------------------------------------------------------------------------


 

39.                                 “North Terminal” shall mean the new north
terminal facilities at the Airport planned to be constructed to replace the
Smith Terminal and related concourses, provided that references herein to the
North Terminal applicable with respect to the period of time prior to the Date
of Beneficial Occupancy of such new north terminal facilities shall mean South
Terminal and related concourses.

 

40.                                 “North Terminal Airline Premises” shall mean
collectively, the Preferential North Terminal Space and the Shared Use North
Terminal Space.

 

41.                                 “North Terminal Authority-Controlled Airline
Space” means certain airline areas in the North Terminal, including but not
limited to, holdrooms, ticket counters, baggage claim areas, outbound baggage
rooms, international baggage pick-up, and recheck lobbies, which Lessor may from
time to time retain under its exclusive control and possession and are not
leased to an airline pursuant to an Airport Agreement.

 

42.                                 “North Terminal Authority-Controlled Airline
Space Revenues” shall mean, for any Fiscal Year, revenues received or receivable
by Lessor for that Fiscal Year for the use of North Terminal
Authority-Controlled Airline Space.

 

43.                                 “North Terminal Cost Center” shall mean the
Cost Center of the same name described in Exhibit J, which includes the land
identified as the North Terminal on Exhibit J, and all facilities, equipment and
improvements now or hereafter located thereon, including all passenger terminal
buildings, connecting structures, passenger walkways and tunnels, concourses,
hold areas and federal inspection service facilities, and any additions and
improvements thereto, as that land, facilities, equipment and improvements
may change from time to time.

 

65

--------------------------------------------------------------------------------


 

44.                                 “North Terminal International Facilities Use
Fees” shall mean International Facilities Use Fees for use of the FIS Facilities
in the North Terminal.

 

45.                                 “North Terminal Rental Revenue” shall mean,
for any Fiscal Year, rental revenue received or receivable by Lessor for that
Fiscal Year for the use of space in the North Terminal, not including Terminal
Charges to Signatory Airlines and North Terminal Authority-Controlled Airline
Space Revenues.

 

46.                                 “North Terminal Rentals” shall mean the
terminal rentals for Preferential North Terminal Space established pursuant to
the Airport Agreements.

 

47.                                 “North Terminal Rental Rate” shall mean, for
any Fiscal Year, the terminal rental rate established as such pursuant to
Article IIIC.2.

 

48.                                 “O&M Expenses” shall mean, for any Fiscal
Year, direct and indirect expenses of maintenance, operation and administration
of the Airport (including, but not limited to, the South Terminal and the North
Terminal) for such Fiscal Year.

 

49.                                 “Operation and Maintenance Reserve Fund”
shall mean the fund of such name established pursuant to the Master Bond
Ordinance.

 

50.                                 “Ordinance 319” shall mean that Amended and
Restated Master Airport Revenue Bond Ordinance No. 319 adopted by the County
Commission on April 14, 1998, as such ordinance was amended or supplemented from
time to time, and which ordinance was assumed, amended, restated and superseded
by the Master Bond Ordinance.

 

51.                                 “Other Available Moneys” shall mean, for any
Fiscal Year, the amount of money determined by Lessor’s Chief Financial Officer
in concurrence with Lessor’s Chief Executive Officer to be transferred by Lessor
for such Fiscal Year from PFCs or

 

66

--------------------------------------------------------------------------------


 

other sources other than Revenues to the Bond Fund or the Junior Lien Bond Fund;
provided that “Other Available Moneys” shall not include PFCs or other sources
other than Revenues deposited in the Revenue Fund for debt service coverage.

 

52.                                 “Persons” shall mean natural persons, firms,
corporations, partnerships, limited liability companies and other legal
entities.

 

53.                                 “PFCs” shall mean passenger facility charges
imposed by Lessor or the County pursuant to the Aviation and Safety Capacity
Expansion Act of 1990, Pub. L. 101-508, Title IX, Subtitle B, §§ 9110 and 911,
recodified as 49 U.S.C. 40117, as amended from time to time, and Part 158 of the
Federal Aviation Regulations (14 CFR Part 158), as amended from time to time.

 

54.                                 “Preferential North Terminal Space” shall
mean Preferential Use Premises in the North Terminal.

 

55.                                 “Preferential South Terminal Space” shall
mean Preferential Use Premises in the South Terminal.

 

56.                                 “Preferential Use Premises” shall mean
space, improvements and facilities at the Airport provided to an air carrier on
a preferential, non-exclusive manner, e.g., in the manner provided in
Article IB.2.(b).

 

57.                                 “Producer Price Index” shall mean the
Producer Price Index/All Commodities published by the United States Department
of Labor, Bureau of Labor Statistics (January, 1996 = 100), or if such index is
discontinued or otherwise becomes unavailable to the public, the most nearly
comparable index published by a recognized financial institution, financial
publication or university.

 

58.                                 “Projection” shall have the meaning set
forth in Article IIIH.2.

 

67

--------------------------------------------------------------------------------


 

59.                                 “Renewal and Replacement Fund” shall mean
the fund of such name established pursuant to the Master Bond Ordinance.

 

60.                                 “Rental Rate Change Date” shall mean the
later of (a) October 1, 2008, or (b) the first day of the month following the
month in which the Date of Beneficial Occupancy of the North Terminal occurs.

 

61.                                 “Revenues” shall have the meaning for such
term set forth in the Master Bond Ordinance.

 

62.                                 “Revenue Fund” shall mean the fund of such
name established under the Master Bond Ordinance.

 

63.                                 “Revenue Requirement” shall have the meaning
set forth in Article IIIE.3.

 

64.                                 “Series 1998A Bonds” shall have the meaning
set forth in Exhibit H.

 

65.                                 “Shared Use Domestic North Terminal Space”
shall mean Shared Use North Terminal Space that is used exclusively for domestic
operations.

 

66.                                 “Shared Use Domestic South Terminal Space”
shall mean Shared Use South Terminal Space that is used exclusively for domestic
operations.

 

67.                                 “Shared Use International North Terminal
Space” shall mean Shared Use North Terminal Space that is used exclusively for
international operations.

 

68.                                 “Shared Use International South Terminal
Space” shall mean Shared Use South Terminal Space that is used exclusively for
international operations.

 

69.                                 “Shared Use North Terminal Space” shall mean
Shared Use Premises in the North Terminal.

 

68

--------------------------------------------------------------------------------


 

70.                                 “Shared Use Premises” shall mean space,
improvements and facilities at the Airport to be used jointly or in common by
air carriers, excluding Authority-Controlled Airline Space and FIS Facilities.

 

71.                                 “Shared Use South Terminal Space” shall mean
Shared Use Premises in the South Terminal.

 

72.                                 “Shared Use Swing North Terminal Space”
shall mean Shared Use North Terminal Space that is used for both domestic and
international operations.

 

73.                                 “Shared Use Swing South Terminal Space”
shall mean Shared Use South Terminal Space that is used for both domestic and
international operations.

 

74.                                 “Signatory Airlines” shall mean Lessee and
those air carriers who have executed an agreement substantially similar to this
Agreement, the 2002 Airport Agreement or the Amended and Restated Airport
Agreements with respect to the Airport in effect as of the date of this
Agreement (except for the premises leased hereunder or thereunder). After
October 1, 2008, in order to be a Signatory Airline, an air carrier must have
executed an agreement substantially similar to this Agreement (except for the
premises leased thereunder).

 

75.                                 “South Terminal” shall mean the south
terminal facilities at the Airport known as the Edward H. McNamara Terminal, as
such facilities are modified from time to time.

 

76.                                 “South Terminal Airline Premises” shall mean
collectively, the Preferential South Terminal Space and the Shared Use South
Terminal Space.

 

77.                                 “South Terminal Authority-Controlled Airline
Space” shall mean certain airline areas in the South Terminal, including, but
not limited to, holdrooms,

 

69

--------------------------------------------------------------------------------


 

ticket counters, baggage claim areas, outbound baggage rooms, international
baggage pick-up, and recheck lobbies, which Lessor may from time to time retain
under its exclusive control and possession and are not leased to an airline
pursuant to an Airport Agreement.

 

78.                                 “South Terminal Authority-Controlled Airline
Space Revenues” shall mean, for any Fiscal Year, revenues received or receivable
by Lessor for that Fiscal Year for the use of South Terminal
Authority-Controlled Airline Space.

 

79.                                 “South Terminal Cost Center” shall mean the
Cost Center of the same name described in Exhibit J, which includes the land
identified as the South Terminal on Exhibit J, and all facilities, equipment and
improvements now or hereafter located thereon, including all passenger terminal
buildings, connecting structures, passenger walkways and tunnels, concourses,
hold areas and federal inspection service facilities, and any additions and
improvements thereto, as that land, facilities, equipment and improvements
may change from time to time.

 

80.                                 “South Terminal International Facilities Use
Fees” shall mean International Facilities Use Fees for use of the FIS Facilities
in the South Terminal.

 

81.                                 “South Terminal Rental Revenue” shall mean,
for any Fiscal Year, rental revenue received or receivable by Lessor for that
Fiscal Year for the use of space in the South Terminal, not including Terminal
Charges to Signatory Airlines and South Terminal Authority-Controlled Airline
Space Revenues.

 

82.                                 “South Terminal Rentals” shall mean the
terminal rentals for Preferential South Terminal Space established pursuant to
the Airport Agreements.

 

70

--------------------------------------------------------------------------------


 

83.                                 “South Terminal Rental Rate” shall mean, for
any Fiscal Year, the terminal rental rate set forth for such Fiscal Year in
Article IIIC.1.(b), or established as such pursuant to Article IIIC.1.(c), as
the case may be.

 

84.                                 “Special Facilities” shall have the meaning
for such term set forth in the Master Bond Ordinance.

 

85.                                 “2002 Airport Agreement” shall have the
meaning set forth in the third “Whereas” clause of this Agreement.

 

86.                                 “Terminal Charges” shall mean, collectively,
Terminal Rentals and Terminal Use Charges.

 

87.                                 “Terminal Rentals” shall mean, collectively,
South Terminal Rentals and North Terminal Rentals.

 

88.                                 “Terminal Use Charges” shall mean the
terminal use charges established pursuant to Article III.D.

 

89.                                 “Transfer” shall mean the transfer of
operational jurisdiction and control of the Airport from the County to Lessor
pursuant to the Authority Act.

 

90.                                 “Weighted Majority” shall mean either
(a) Signatory Airlines which, in the aggregate, landed eighty-five percent (85%)
or more of the landed weight of all Signatory Airlines for the preceding
twelve-month period for which records are available, or (b) all but one of the
Signatory Airlines regardless of landed weight.

 


ARTICLE XXIX

PARAGRAPH HEADINGS


 

The paragraph headings contained herein are for convenience in reference and are
not intended to define or limit the scope of any provision of this Agreement.

 

71

--------------------------------------------------------------------------------


 


ARTICLE XXX

INVALID PROVISION


 

In the event any covenant, condition or provision herein contained is held to be
invalid by any court of competent jurisdiction, the invalidity of any such
covenant, condition or provision shall in no way affect any other covenant,
condition or provision herein contained; provided that the invalidity of any
such covenant, condition or provision does not materially prejudice either
Lessor or Lessee in its respective rights and obligations contained in the valid
covenants, conditions or provisions of this Agreement.

 


ARTICLE XXXI

SUCCESSORS AND ASSIGNS BOUND BY COVENANTS


 

All the covenants, stipulations and agreements in this Agreement shall extend to
and bind the legal representatives, successors and assigns of the respective
parties hereto.

 


ARTICLE XXXII

RIGHT TO LEASE TO UNITED STATES GOVERNMENT


 

It is agreed that during time of war or national emergency Lessor shall have the
right to lease the landing area or any part thereof to the United States
Government for military or naval use, and, if any such lease is executed, the
provisions of this instrument insofar as they are inconsistent with the
provisions of the lease to the United States Government shall be suspended.

 

It is agreed that this lease shall be subordinate to the provisions of any
existing or future agreement between Lessor and the United States, relative to
the operation or maintenance of the Airport, the execution of which has been or
may be required as a

 

72

--------------------------------------------------------------------------------


 

condition precedent to the expenditure of Federal funds for the development of
the Airport.

 


ARTICLE XXXIII

COVENANTS AGAINST DISCRIMINATION


 

A.                                    COVENANT PURSUANT TO REQUIREMENTS OF THE
DEPARTMENT OF TRANSPORTATION:   Lessee, for itself, its personal
representatives, successors in interest, and assigns, as a part of the
consideration hereof, does hereby covenant and agree as a covenant running with
the land, that (1) no person on the grounds of race, color, national origin or
gender shall be excluded from participation in, denied the benefits of, or be
otherwise subjected to discrimination in the use of facilities at the Airport,
(2) that in the construction of any improvements on, over, or under land at the
Airport and the furnishing of services thereon, no person on the grounds of
race, color, national origin or gender shall be excluded from participation in,
denied the benefits of, or otherwise be subjected to discrimination, (3) that
Lessee shall use the premises in compliance with all other requirements imposed
by or pursuant to Title 49, Code of Federal Regulations, Department of
Transportation, Subtitle A, Office of the Secretary, Part 21, Nondiscrimination
in Federally-assisted Programs of the Department of Transportation -
Effectuation of Title VI of the Civil Rights Act of 1964, and as said
Regulations may be amended. In the event of a breach of any of the above
non-discrimination covenants, Lessor shall have the right to terminate this
agreement and to reenter and repossess said land and the facilities thereon, and
hold the same as if said agreement had never been made or issued.

 

B.                                    EMPLOYMENT:   The parties hereto hereby
covenant not to discriminate against an employee or applicant for employment
with respect to his or her hire, tenure, terms,

 

73

--------------------------------------------------------------------------------


 

conditions or privileges of employment, or any matter directly or indirectly
related to employment because of his or her age or sex, except where based on a
bona fide occupational qualification, or because of his or her race, color,
religion, national origin or ancestry, and to require a similar covenant on the
part of any sublessee hereunder and any subcontractor employed as a result, or
in connection with the exercise of rights granted and/or the performance of
obligations assumed under this Agreement.

 

C.                                    AFFIRMATIVE ACTION PROGRAM:   Lessee
assures that it will undertake an affirmative action program as required by 14
CFR Part 152, Subpart E to assure that no person shall, on the grounds of race,
creed, color, national origin or sex, be excluded from participating in or
receiving the services or benefits of any program or activity covered by this
Subpart. Lessee assures that it will require that its covered suborganizations
provide assurances to Lessee that they similarly will undertake affirmative
action programs and that they will require assurances from their
suborganizations, as required by 14 CFR Part 152, Subpart E, to the same effect.

 

D.                                    DISADVANTAGED BUSINESS ENTERPRISE:  
Lessee agrees to comply with the following policy and requirements of the
Department of Transportation:

 

1.                                      POLICY.  It is the policy of the
Department of Transportation that disadvantaged business enterprises as defined
in 49 CFR Part 23 shall have the maximum opportunity to participate in the
performance of contracts financed in whole or in part with Federal funds under
this Agreement. Consequently the disadvantaged business enterprise requirements
of 49 CFR Part 23 and 49 CFR Part 26 apply to this Agreement.

 

74

--------------------------------------------------------------------------------


 

2.                                      DBE OBLIGATION.  (i)  The recipient or
its contractor agrees to ensure that disadvantaged business enterprises as
defined in 49 CFR Part 23 have the maximum opportunity to participate in the
performance of contracts and subcontracts financed in whole or in part with
Federal funds provided under this Agreement. In this regard all recipients or
contractors shall take all necessary and reasonable steps in accordance with 49
CFR Part 23 and 49 CFR Part 26 to ensure that disadvantaged business enterprises
have the maximum opportunity to compete for and perform contracts. Recipients
and their contractors shall not discriminate on the basis of race, color,
national origin, or sex in the award and performance of Department of
Transportation-assisted contracts.

 

Failure of a contractor or subcontractor to carry out the requirements set forth
in 49 CFR Part 23 and 49 CFR Part 26 shall constitute a breach of contract and,
after notification of the Department of Transportation, may result in
termination of this Agreement or such contracts referenced above by the
recipient or such remedy as the recipient deems appropriate.

 

The definitions set forth in paragraph 23.5 of 49 CFR Part 23 shall apply to the
foregoing statements concerning disadvantaged business enterprises.

 


ARTICLE XXXIV


 


CONFORMITY OF AGREEMENT


 

In the event that Lessor shall hereafter enter into any lease, contract or
agreement with any other scheduled air transport operator, with respect to the
use of the Airport or terminal facilities, containing more favorable terms than
this Agreement, or shall hereafter grant to any other scheduled air transport
operator, rights or privileges with respect thereto which are not accorded to
Lessee hereunder, then the same rights,

 

75

--------------------------------------------------------------------------------


 

privileges and more favorable terms shall be concurrently and automatically made
available to Lessee.

 

[Balance of page intentionally left blank. Signature page follows.]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

WAYNE COUNTY AIRPORT AUTHORITY

 

 

 

 

 

By:

/s/ Lester W. Robinson

 

 

 

Its:

CEO

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/ James M. Greenwald

 

 

 

Its:

V.P. Facilities & Airport Affairs

 

 

77

--------------------------------------------------------------------------------

 


 

EXHIBIT D-1

 

Protocol for Use of International Gates

McNamara Terminal

 

This Exhibit D-1 sets forth the utilization procedures for the international
gates at the McNamara Terminal, effective until the commencement of the
operation of a Federal Inspection Service facility at the new North Terminal. 
These procedures will apply to any future international gates at the McNamara
Terminal.

 

The international gates, together with related hold rooms, passenger loading
bridges, ramp access and baggage facilities shall be made available for arrivals
or departures based on the following priorities.

 

1.                                       Regularly scheduled international
airline service, with existing service having precedence over new service;

 

2.                                       Regularly scheduled Northwest Airlines
domestic service;

 

3.                                       International charter arrivals, if and
for so long as the Federal government prohibits FIS operations at the Berry
International Terminal;

 

4.                                       Irregular or Diversion international
arrivals of scheduled airlines;

 

5.                                       Delayed international charter arrivals
when the expected delay for the flight to use the Berry International Terminal
will exceed 90 minutes and use of a McNamara Terminal gate will not interfere
with the scheduled international or domestic use of that gate.

 

6.                                       Northwest Airlines domestic irregular
and diversion aircraft.

 

In the event the FAA makes a determination in writing that the foregoing
priority of regularly scheduled Northwest domestic service over international
charter arrivals if and for so long as the Federal government prohibits FIS
operations at the Berry International Terminal would cause the international
gates at the McNamara Terminal to cease to be PFC-eligible or would be a
non-competitive procedure, Lessor and Lessee shall negotiate in good faith a
resolution permitting international charter arrivals to have access to FIS
facilities on a basis sufficient to satisfy all applicable governmental
requirements, provided that pending such resolution Lessee shall accommodate
such international charter arrivals at the McNamara Terminal international gates
on a reasonable basis considering the scheduled operations of Lessee.

 

The following criteria will be used to make the determination that an airline is
offering scheduled service.

 

--------------------------------------------------------------------------------


 

•                  The international operation of the airline generally has
passengers connecting at the Airport on-line, inter-line, or via code share, and
the operational need for connecting facilities.

 

•                  The airline operating the flight is a signatory under the use
and lease agreement for the Airport.

 

•                  The airline holds all necessary governmental approvals to
operate international regularly scheduled service.

 

•                  The airline’s international service is scheduled on a
year-round basis or is offered seasonally on an annual basis.

 

•                  The airline’s schedules are published in the Official Airline
Guide and displayed in computer reservation systems, and the fares regularly
published by the Airline Tariff Publishing Company.

 

•                  The airline provides reservation services and creates PNRs
(passenger name records) for the flights with its own employees.

 

International operations that meet these criteria overall shall be considered
international regularly scheduled flights for purposes of this protocol. 
However, the failure to meet any one or more criteria shall not necessarily
preclude the operation from being considered an international regularly
scheduled flight.  Lessor’s goal of optimizing overall Airport operating
efficiency shall be an important consideration.

 

Lessor will review with Northwest Airlines and other scheduled international
carriers, on an annual (or more frequent) basis, the procedures for scheduling,
gate occupancy times, ramp storage locations and penalties for non-compliance.

 

--------------------------------------------------------------------------------


 

Exhibit D-2

 

Protocol for Use of International Facilities at the Airport

 

This Exhibit D-2 sets forth the utilization procedures for the facilities at the
Airport used for international arrivals and departures of aircraft, effective
immediately upon the commencement of the operation of a Federal Inspection
Service facility at the new North Terminal.

 

For the purposes of the priorities stated in this Exhibit D-2, Northwest
Airlines, Mesaba Airlines, Pinnacle Airlines, KLM Royal Dutch Airlines, Air
France, Delta Airlines and Continental Airlines will be deemed to be included in
the term “Northwest and its alliance partners”, provided that other airlines may
be included in such term in the future if additional airlines become alliance
partners of Northwest Airlines.

 

For the purposes of the priorities stated below, the following terms have the
following meanings:

 

An arrival of an aircraft is a “delayed arrival” if such aircraft is scheduled
and it has landed at the Airport and is waiting on the airfield for access to a
gate.

 

An arrival of an aircraft is an “irregular arrival” if such aircraft is
scheduled and it has landed at the Airport 60 minutes earlier or later than its
scheduled arrival.

 

An arrival of an aircraft is a “diversion arrival” if such aircraft was planned
to arrive at another airport, but for any reason is diverted to the Airport for
arrival.

 


SOUTH TERMINAL


 

The following sets forth utilization procedures for the gates at the South
Terminal that are usable for the international arrivals of aircraft (the “South
International Gates”) and related facilities.

 

The South International Gates, together with related hold rooms, passenger
loading bridges, ramp access and baggage facility, shall be available for
aircraft arrivals and departures based on the following priorities:

 

1.               Regularly scheduled international service of Northwest and its
alliance partners, with existing service having precedence over new service.

 

2.               Regularly scheduled international arrivals of all airlines
operating at the Airport (other than the arrivals of Northwest and its alliance
partners

 

--------------------------------------------------------------------------------


 

and international charter arrivals) if and for so long as the Federal government
prohibits the operation of the North Terminal FIS facility, with existing
service having precedence over new service.

 

3.               Regularly scheduled domestic service of Northwest and its
alliance partners.

 

4.               Delayed, irregular or diversion scheduled international
arrivals of Northwest and its alliance partners.

 

5.               Delayed regularly scheduled international arrivals of all
airlines operating at the Airport (other than the arrivals of Northwest and its
alliance partners and international charter arrivals), with existing service
having precedence over new service, in each case when the expected delay for the
arriving flight to use the North Terminal will exceed 90 minutes and the use of
a South International Gate by such arriving flight will not interfere with the
scheduled use of the gate for international or domestic service of Northwest and
its alliance partners.

 

6.               Delayed, irregular or diversion scheduled domestic arrivals of
Northwest and its alliance partners.

 

7.               Irregular or diversion scheduled international arrivals of all
airlines operating at the Airport (other than the arrivals of Northwest and its
alliance partners and international charter arrivals).

 

8.               International charter arrivals, if and for so long as the
Federal government prohibits the operation of the North Terminal FIS facility.

 

9.               Delayed international charter arrivals, in each case when the
expected delay for the arriving flight to use the North Terminal will exceed 90
minutes and the use of a South International Gate by such arriving flight will
not interfere with the scheduled use of the gate for international or domestic
service of Northwest and its alliance partners.

 

In the event the FAA makes a determination in writing that the foregoing
priority of regularly scheduled Northwest domestic service over international
charter arrivals if and for so long as the Federal government prohibits the
operation of the North Terminal FIS facility would cause the South International
Gates to cease to be PFC-eligible or would be a non-competitive procedure,
Lessor and Lessee shall negotiate in good faith a resolution permitting
international charter arrivals to have access to FIS facilities at the South
Terminal on a basis sufficient to satisfy all applicable government
requirements, provided that pending such resolution such international charter
arrivals shall be accommodated at the South International Gates on a reasonable
basis considering the scheduled operations of Lessee.

 

2

--------------------------------------------------------------------------------


 

North Terminal

 

The following sets forth utilization procedures for the gates at the North
Terminal that are usable for international arrivals of aircraft (the “North
Terminal International Gates”) and related facilities.

 

The North Terminal International Gates, together with related hold rooms,
passenger loading bridges, ramp access and baggage facility, shall be made
available for aircraft arrivals and departures based on the following
priorities:

 

1.               Regularly scheduled international service of all airlines
operating at the Airport (other than Northwest and its alliance partners), with
existing service having precedence over new service.

 

2.               Regularly scheduled international arrivals of Northwest and its
alliance partners if and for so long as the Federal government prohibits the
operation of the South Terminal FIS facility, with existing service having
precedence over new service.

 

3.               International charter arrivals.

 

4.               Regularly scheduled domestic service of all airlines operating
at the Airport (other than Northwest and its alliance partners).

 

5.               Delayed, irregular or diversion scheduled international
arrivals of all airlines operating at the Airport (other than Northwest and its
alliance partners).

 

6.               Delayed regularly scheduled international arrivals of Northwest
and its alliance partners, with existing service having precedence over new
service, in each case when the expected delay for the arriving flight to use the
South Terminal will exceed 90 minutes and use of a North Terminal International
Gate by such arriving flight will not interfere with the scheduled use of the
gate for international or domestic service of any airline operating at the
Airport (other than Northwest and its alliance partners).

 

7.               Delayed, irregular or diversion scheduled domestic arrivals of
all airlines operating at the Airport (other than Northwest and its alliance
partners).

 

8.               Irregular or diversion scheduled international arrivals of
Northwest and its alliance partners.

 

9.               Delayed, irregular or diversion international charter arrivals.

 

3

--------------------------------------------------------------------------------


 

The following criteria will be used to make the determination that an airline is
offering scheduled service.

 

•                  The international operation of the airline generally has
passengers connecting at the Airport on-line, inter-line, or via code share, and
the operational need for connecting facilities.

 

•                  The airline operating the flight is a signatory under the use
and lease agreement for the Airport.

 

•                  The airline holds all necessary government approvals to
operate international regularly scheduled service.

 

•                  The airline’s international service is scheduled on a
year-round basis or is offered seasonally on an annual basis.

 

•                  The airline’s schedules are published in the Official Airline
Guide and displayed in a computer reservation system, and the fares regularly
published by the Airline Tariff Publishing Company.

 

•                  The airline provides reservation services and creates PNRs
(passenger name records) for the flights with its own employees.

 

International operations that meet this criteria overall shall be considered
international regularly scheduled flights for purposes of these protocols. 
However, the failure to meet any one or more criteria shall not necessarily
preclude the operation from being considered an international regularly
scheduled flight.  The goal of optimizing overall Airport operating efficiency
shall be an important consideration.

 

Lessor will review with Lessee and other scheduled international carriers, on an
annual (or more frequent) basis, the procedures for scheduling, gate occupancy
times, ramp storage locations and penalties for non-compliance.

 

4

--------------------------------------------------------------------------------


 

Exhibit E

 

Allocation of O&M Expenses, Bond Debt Service and Other Available Moneys

 

O&M Expenses

 

Cost Center

 

 

North Terminal

 

South Terminal

 

Rest of Airport

O&M Expenses attributable to the operations and maintenance of the North
Terminal (Preferential, Shared Use, public and Authority controlled airline
space), including any passenger bridges and connectors to parking garages as
well as immediate curbside. These expenses include, but are not limited to, the
following:

 

•      Costs of janitorial services, cleaning and minor repairs of all North
Terminal space and the mechanical equipment therein (including conveyance
systems and baggage handling systems)



•      Costs of operation and maintenance of all building-wide services such as
heating, cooling. lighting, and electrical services



•      Costs of maintenance and repairs of the interior and exterior floors,
walls, ceilings and roof



•      Costs of utilities (includes HVAC, water, sewage, electric, etc.)



•      Property insurance costs

 

O&M Expenses attributable to the operations and maintenance of the South
Terminal (Preferential, Shared Use and public space), including any passenger
bridges and connectors to parking garages as well as immediate curbside. These
expenses include, but are not limited to, the following:



•      Costs of janitorial services, cleaning and minor repairs of all South
Terminal space and the mechanical equipment therein (including conveyance
systems and baggage handling systems)



•      Costs of operation and maintenance of all building-wide services such as
heating, cooling. lighting, and electrical services



•      Costs of maintenance and repairs of the interior and exterior floors,
walls, ceilings and roof



•      Costs of utilities (includes HVAC, water, sewage, electric, etc.)



•      Property insurance costs

 

O&M Expenses not allocated to either the North Terminal Cost Center or the South
Terminal Cost Center. These expenses include, but are not limited to, the
following:



•     Payroll and fringe benefit costs of Authority employees



•     Costs associated with all parking garages, lots and facilities



•      All costs associated with Airport access roadways, including Airport
signage



•      Shuttle bus costs



•      General Airport costs (i.e. landscaping, insurance not allocated to the
North Terminal Cost Center or the South Terminal Cost Center, fire & rescue,
etc.)



•      Cost of utilities (including HVAC, water, sewage, electric, etc.) not
allocated to the North Terminal Cost Center or the South Terminal Cost Center



•     County chargebacks



•      Cost of capital items procured from O&M budget



•      All airfield costs, including expenses attributable to the North Terminal
and South Terminal aprons and taxiways



•      Professional services contracts and costs

 

--------------------------------------------------------------------------------


 

 Allocation of O&M Expenses, Bond Debt Service and Other Available Moneys

 

Bond Debt Service

 

Cost Center

 

 

North Terminal

 

South Terminal

 

Rest of Airport

1) Bond Debt Service attributable to Series 1998A Bonds issued for:



•      Existing Terminal Projects



2) Bond Debt Service attributable to New Bonds issued to fund:



•      North Terminal Redevelopment Project (including Bond Debt Service
attributable to the North Terminal apron and taxiways, but excluding costs (if
any) in connection with removal of abandoned fuel lines associated with the
former Davey Terminal apron and any related work, including fuel contamination
remediation, required to comply with environmental laws)



•     North Terminal In-Line Explosive Detection System (EDS)



•      Smith Terminal Demolition Project



•      Berry Terminal Demolition Project if funded as part of North Terminal
Redevelopment Project



3) Bond Debt Service attributable to any Bonds issued in the future (other than
New Bonds) to finance North Terminal improvements, additions or other
modifications

 

1) Bond Debt Service attributable to New Bonds and Series 1998A Bonds issued to
fund



•      McNamara Terminal Project Phase I and II (excluding Bond Debt Service
attributable to the South Employee Parking Lot and Taxiway Q)



•      McNamara Terminal In-Line Explosive Detection System (EDS)



2) Bond Debt Service attributable to any Bonds issued in the future (other than
New Bonds) to finance South Terminal improvements, additions or other
modifications.

 

1) All outstanding Bond Debt Service attributable to Bonds issued prior to 1998



2) All Bond Debt Service attributable to Series 1998A Bonds issued to fund
projects other than the Existing Terminal Projects and the McNamara Terminal
Project Phase I



3) All Bond Debt Service attributable to Series 1998B Bonds



4) Bond Debt Service attributable to New Bonds issued to fund:



•      North Terminal Redevelopment Project costs (if any) in connection with
removal of abandoned fuel lines associated with the former Davey Terminal apron
and any related work, including fuel contamination remediation, required to
comply with environmental laws)



•      Taxiway Q Project



•      South Employee Parking Lot Project



•      Noise Mitigation Project



•      Vehicles and Equipment



•      Central Admin Building and Training Complex Project



•      West Airfield Improvements



•      Runway 3L-21R Shoulders Overburden Project



•      Perimeter Fencing and Other Security Enhancements



•      Preliminary Design of Runway 3R/21L Reconstruction and Pavement
Management Study



•      Infill Island at Taxiway Y-10



•      Runway 3L/21R Planning



•      Part 150 Study Update



•      Master Plan Update

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

•      Automated Parking Revenue Management System

 

 

 

 

 

 

 

 

 

5) Bond Debt Service attributable to any Bonds issued in the future (other than
New Bonds) to finance Airport capital projects other than improvements,
additions or other modifications to the North Terminal or South Terminal.

 

Bond Debt Service attributable to future capital projects approved by a Weighted
Majority shall be allocated as agreed upon in the Weighted Majority approval
process.

 

3

--------------------------------------------------------------------------------


 

Allocation of O&M Expenses, Bond Debt Service and Other Available Moneys

 

Other Available Moneys

 

Each Fiscal Year, PFCs required to be used during such Fiscal Year as set forth
in Exhibit H shall be allocated to the North Terminal Cost Center, the South
Terminal Cost Center and the rest of the Airport as follows:

 

Cost Center

 

 

North Terminal

 

South Terminal

 

Rest of Airport

1. Existing Terminal Projects (100% of Series 1998A Bonds PFC eligible Bond Debt
Service)

2. North Terminal Redevelopment Project

(100% of New Bonds PFC eligible Bond Debt Service, excluding Bond Debt Service
for costs (if any) in connection with removal of abandoned fuel lines associated
with the former Davey Terminal apron and any related work, including fuel
contamination remediation, required to comply with environmental laws)

3.North Terminal In-Line Explosive Detection System (EDS) (100% of New Bonds PFC
eligible Bond Debt Service)

4. Smith Terminal Demolition Project (100% of New Bonds PFC eligible Bond Debt
Service

5. Berry Terminal Demolition Project (100% of New Bonds PFC eligible Bond Debt
Service) if funded as part of North Terminal Redevelopment Project

 

1. Midfield Terminal Phase I Project (100% of Series 1998A Bonds PFC eligible
Bond Debt Service).

2. Midfield Terminal Phase II Project (excluding South Employee Parking Lot and
Taxiway Q)

(100% of New Bonds PFC eligible Bond Debt Service)

3. McNamara Terminal In-Line Explosive Detection System (EDS) (100% of New Bonds
PFC eligible Bond Debt Service)




 

1. Series 1998A Bonds issued to fund Other CIP Projects (77% of Bond Debt
Service)

2. Taxiway Q (100% of New Bonds PFC eligible Bond Debt Service)

3. Noise Mitigation Project (100% of New Bonds PFC eligible Bond Debt Service)

4. Vehicles and Equipment (100% of New Bonds PFC eligible Bond Debt Service)

5. West Airfield Improvements (100% of New Bonds PFC eligible Bond Debt Service
except with respect to Runway 4/22 elements as set forth in Exhibit H)

6. Runway 3L-21R Shoulders Overburden Project (100% of New Bonds PFC eligible
Bond Debt Service)

7. Center Runway Rehabilitation Project/ Runway 3L/21R Planning (100% of New
Bonds PFC eligible Bond Debt Service)

8. Runway Surface Monitor System Project (100% of New Bonds PFC eligible Bond
Debt Service)

9. Surface Movement Guidance System Lighting Project (100% of New Bonds PFC
eligible Bond Debt Service)

10. Third Fire Station ARFF Project (100% of New Bonds PFC eligible Bond Debt
Service)

11. Perimeter Fencing and Other Security Enhancements (100% of New Bonds PFC
eligible Bond Debt Service)

12. Preliminary Design of Runway 3R/21L Reconstruction and Pavement Management
Study (100% of New Bonds PFC eligible Bond Debt Service)

13. Infill Island at Taxiway Y-10 (100% of New Bonds PFC eligible Bond Debt
Service)

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

14. Part 150 Study (100% of New Bonds PFC eligible Bond Debt Service)

15. Master Plan Update (100% of New Bonds PFC eligible Bond Debt Service)

16. North Terminal Redevelopment Project costs (if any) in connection with
removal of abandoned fuel lines associated with the former Davey Terminal apron
and any related work, including fuel contamination remediation, required to
comply with environmental laws (100% of New Bonds PFC eligible Bond Debt
Service)

 

Federal grant proceeds received from the FAA for 2002 through 2008 pursuant to
Lessor’s FAA Letter of Intent as reimbursement for the Runway 4L/22R and related
projects and the South Terminal apron and related projects shall be allocated to
the rest of the Airport.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT H

 

REQUIRED USE OF PFCs

 

Capital Projects

 

Lessor must use PFCs to pay the maximum amount (except as set forth below) of
PFC-eligible Bond Debt Service on (i) the Bonds designated as Series 1998A (the
“Series 1998A Bonds”) and issued to pay the costs of the capital projects listed
below under the heading “Series 1998A Bonds”, and (ii) Bonds to be issued to pay
the costs of the capital projects listed below under the heading “New Bonds”,
including but not limited to the Bonds designated as Series 2002A, Series 2003A
and Series 2005 (the “New Bonds”), in each case as described in the Weighted
Majority approvals of each of the below listed capital projects as such Weighted
Majority approvals are in effect on the date of this Agreement; provided that
the requirement to use PFCs to pay the maximum amount of PFC-eligible Bond Debt
Service on the New Bonds shall only apply to those New Bonds issued to pay the
costs for such capital projects set forth in Lessor’s June 6, 2001 request for
Weighted Majority approval of such projects (the “June 6, 2001 Weighted Majority
Request”):

 

A.                                   Series 1998A Bonds

 

1.                                       McNamara [Midfield] Terminal
Project-Phase I

 

2.                                       Existing Terminal Projects

 

3.                                       Other CIP Projects (but not more than
77% of total Bond Debt Service attributable to these projects, except for Fiscal
Years 2005, 2006 and 2007 in which case the percentage is 100%)

 

--------------------------------------------------------------------------------


 

B.                                     New Bonds(1)

 

1.                                       McNamara [Midfield] Terminal
Project-Phase II (excluding the South Employee Parking Lot )

 

2.                                       North Terminal Redevelopment Project

 

3.                                       Noise Mitigation Program

 

4.                                       Vehicles/Equipment

 

5.                                       West Airfield Improvements (provided
that PFCs shall be used to pay PFC-eligible Bond Debt Service on New Bonds
issued to pay the costs of the Runway 4/22 Construction project element of the
West Airfield Improvements only to the extent that the amount of PFCs used for
such purpose in any Fiscal Year, when added to the amount of PFCs used in such
Fiscal Year to pay PFC-eligible Bond Debt Service on Series 1998A Bonds issued
to pay the costs of projects A.1 and A.2 above, does not exceed $40 million)

 

6.                                       Runway 3L-21R Shoulders/Overburden
Project

 

7.                                       Center Runway (3L/21R) Rehabilitation
Project

 

8.                                       Runway Surface Monitor System Project

 

9.                                       Surface Movement Guidance System
Lighting Project

 

10.                                 Hold Pad East of 4L

 

11.                                 Third Fire Station (ARFF)

 

12.                                 McNamara Terminal In-Line Explosive
Detection System

 

13.                                 North Terminal In-Line Explosive Detection
System

 

14.                                 Perimeter Fencing and Other Security
Enhancements

 

--------------------------------------------------------------------------------

(1) Lessor will use PFCs on a pay-as-you go basis to pay the PFC-eligible
coverage requirements on the New Bonds to be issued to pay the costs of projects
B.1, B.2, B.3, B.4, B.5, B.6 and B.11.

 

2

--------------------------------------------------------------------------------


 

15.                                 Preliminary Design of Runway 3R/21L
Reconstruction and Pavement Management System

 

16.                                 Infill Island at Taxiway Y-10

 

17.                                 Smith Terminal Demolition

 

18.                                 Berry Terminal Demolition

 

19.                                 Part 150 Study Update

 

20.                                 Master Plan Update

 

Priority Use of Available PFCs

 

If in any Fiscal Year available PFCs are insufficient to pay as set forth above
PFC-eligible Bond Debt Service for such Fiscal Year on the Series 1998A Bonds
and the New Bonds issued to pay the costs of the projects listed above, such
available PFCs will be used to pay PFC-eligible Bond Debt Service in the
following order of priority:

 

1.             First, to pay PFC-eligible Bond Debt Service on the Series 1998A
Bonds issued to pay the costs of projects A.1 and A.2 above, allocated between
such projects on a pro rata basis in accordance with the amount of total Bond
Debt Service attributable to such projects; provided that the amount of
available PFCs used for this purpose in any Fiscal Year shall not exceed the
lesser of (a) the PFC revenues received by Lessor in such Fiscal Year that are
attributable to a PFC of $3, and (b) $45,996,580;

 

2.             Second, to pay a maximum of 77% of total Bond Debt Service on the
Series 1998A Bonds issued to pay the costs of the projects in A.3 above (except
for Fiscal Years 2005, 2006 and 2007 in which case the percentage shall be
100%);

 

3.             Third, to pay PFC-eligible Bond Debt Service on New Bonds issued
to pay the costs of the terminal portions of projects B.1 and B.2 above (i.e.,
excluding the Taxiway Q and apron and other taxiway portions of such projects)
and the costs of

 

3

--------------------------------------------------------------------------------


 

projects B.12 and B.13 above, allocated among such projects on a pro rata basis
in accordance with the amount of PFC-eligible Bond Debt Service attributable to
the terminal portions of projects B.1 and B.2 and to projects B.12 and B.13
above; and

 

4.             Fourth, to pay PFC-eligible Bond Debt Service on New Bonds issued
to pay the costs of the airfield related portions of projects B.1 through B.6
above ( i.e., projects B.3 through B.6, and the Taxiway Q and apron and other
taxiway portions of projects B.1 and B.2), and New Bonds issued to pay the costs
of projects B.7 through B.11 and B.14 through B.20 above, allocated between
(a) such airfield related portions of projects B.1 through B.6 above on the one
hand and (b) projects B.7 through B.11 and B.14 through B.20 above on the other
hand on a pro rata basis in accordance with the amount of total Bond Debt
Service attributable to (i) the airfield related portions of projects B.1
through B.6 above on the one hand and (ii) projects B.7 through B.11 and B.14
through B.20 above on the other hand.

 

PFC-eligible Bond Debt Service in any Fiscal Year on any Bonds issued after
January 18, 2001 to pay the cost of additional capital projects not identified
above may not be paid with PFCs unless (and solely to the extent that) there are
remaining available PFCs in such Fiscal Year after available PFCs have been
applied in such Fiscal Year to pay all PFC-eligible Bond Debt Service on the
Series 1998A Bonds (except for the Series 1998A Bonds issued to pay for the
projects in A.3 above, in which case the percentage of PFC-eligible Debt Service
to be paid with PFCs is 77%, except for Fiscal Years 2005, 2006 and 2007 in
which case the percentage shall be 100%) and on New Bonds issued to pay the
capital project costs set forth in the June 6, 2001 Weighted Majority Request
(including New Bonds issued to pay the costs of the Runway 4/22 Construction
project portion of project B.5 above to the extent set forth in B.5 above) and
in Lessor’s December 16, 2004 request for Weighted Majority approval.

 

4

--------------------------------------------------------------------------------


 

Subject to the priority use of available PFCs as set forth above, Lessor shall
use legally available PFCs to pay all interest due prior to October 1, 2008, on
New Bonds issued to pay the costs of projects B.1 through B.2 above (including
interest on New Bonds issued to pay both PFC-eligible and ineligible portions of
such projects).

 

5

--------------------------------------------------------------------------------


EXHIBIT I

 

 

INTERNATIONAL FACILITY USE FEE (IFUF) SCHEDULE

Detroit Metropolitan Wayne County Airport

For Operating Years

 

 

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

Berry Terminal

 

$

3.50

 

$

3.50

 

$

3.50

 

$

3.50

 

$

3.50

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McNamara Terminal

 

$

4.50

 

$

4.50

 

$

4.50

 

$

4.50

 

$

4.50

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

North Terminal

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.00

 

$

5.50

 

 

 

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

 

2021

 

2022

 

2023

 

2024

 

2025

 

Berry Terminal

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McNamara Terminal

 

$

5.50

 

$

5.50

 

$

5.50

 

$

5.50

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

North Terminal

 

$

5.50

 

$

5.50

 

$

5.50

 

$

5.50

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2026

 

2027

 

2028

 

2029

 

2030

 

2031

 

2032

 

Berry Terminal

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McNamara Terminal

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

North Terminal

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

$

6.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE:  International Facility Use Fee represents charge per international
deplaning passenger.

Asuming that the Berry Terminal FIS will be closed upon DBO of North Terminal
FIS.

 

--------------------------------------------------------------------------------